 



Exhibit 10.1
EXECUTION COPY

         
 

U.S. $200,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 8, 2007

Among

COCA-COLA BOTTLING CO. CONSOLIDATED
as Borrower

THE BANKS NAMED HEREIN

CITIGROUP GLOBAL MARKETS INC. and
WACHOVIA CAPITAL MARKETS LLC
as Joint Lead Arrangers and Joint Bookrunners

WACHOVIA BANK, NATIONAL ASSOCIATION
as Syndication Agent

and

CITIBANK, N.A.
as Administrative Agent

         
 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
      Page ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS     1  
   SECTION 1.01.
  Certain Defined Terms     1  
   SECTION 1.02.
  Computation of Time Periods     14  
   SECTION 1.03.
  Accounting Terms     14  
 
            ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES     15  
   SECTION 2.01.
  The Advances     15  
   SECTION 2.02.
  Making the Advances     15  
   SECTION 2.03.
  Certain Fees     16  
   SECTION 2.04.
  Reduction of the Commitments     17  
   SECTION 2.05.
  Repayment of Advances     17  
   SECTION 2.06.
  Interest     17  
   SECTION 2.07.
  Additional Interest on Eurodollar Rate Advances     18  
   SECTION 2.08.
  Interest Rate Determinations; Changes in Rating Systems     18  
   SECTION 2.09.
  Voluntary Conversion and Continuation of Advances     20  
   SECTION 2.10.
  Prepayments of Advances     20  
   SECTION 2.11.
  Increased Costs     21  
   SECTION 2.12.
  Illegality     21  
   SECTION 2.13.
  Payments and Computations     22  
   SECTION 2.14.
  Taxes     23  
   SECTION 2.15.
  Set-Off; Sharing of Payments, Etc.     24  
   SECTION 2.16.
  Right to Replace a Lender     25  
   SECTION 2.17.
  Evidence of Indebtedness     25  
   SECTION 2.18.
  Extension of Commitments     26  
   SECTION 2.19.
  Increase of Commitments     27  
 
            ARTICLE 3 CONDITIONS OF LENDING     28  
   SECTION 3.01.
  Conditions Precedent to Initial Borrowing     28  
   SECTION 3.02.
  Conditions Precedent to Each Borrowing     29  
 
            ARTICLE 4 REPRESENTATIONS AND WARRANTIES     30  
   SECTION 4.01.
  Representations and Warranties of the Borrower     30  
 
            ARTICLE 5 COVENANTS OF THE BORROWER     33  
   SECTION 5.01.
  Covenants     33  
 
            ARTICLE 6 EVENTS OF DEFAULT     40  
   SECTION 6.01.
  Events of Default     40  
 
            ARTICLE 7 THE ADMINISTRATIVE AGENT     43  
   SECTION 7.01.
  Authorization and Action     43  
   SECTION 7.02.
  Administrative Agent’s Reliance, Etc.     43  

i



--------------------------------------------------------------------------------



 



             
 
      Page
   SECTION 7.03.
  Citibank and Affiliates     43  
   SECTION 7.04.
  Lender Credit Decision     44  
   SECTION 7.05.
  Indemnification     44  
   SECTION 7.06.
  Successor Administrative Agent     44  
   SECTION 7.07.
  Arrangers     45  
 
            ARTICLE 8 MISCELLANEOUS     45  
   SECTION 8.01.
  Amendments, Etc.     45  
   SECTION 8.02.
  Notices, Etc.     45  
   SECTION 8.03.
  No Waiver; Remedies     47  
   SECTION 8.04.
  Costs, Expenses and Indemnification     48  
   SECTION 8.05.
  Binding Effect     49  
   SECTION 8.06.
  Assignments and Participations     49  
   SECTION 8.07.
  Governing Law; Submission to Jurisdiction     51  
   SECTION 8.08.
  Severability     52  
   SECTION 8.09.
  Execution in Counterparts     52  
   SECTION 8.10.
  Survival     52  
   SECTION 8.11.
  Waiver of Jury Trial     52  
   SECTION 8.12.
  Confidentiality     52  
   SECTION 8.14.
  USA PATRIOT Act     53  

ii



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule I
  - Banks, Commitments and Lending Offices
Schedule II
  - Existing Liens Securing Indebtedness, in each case, of $5,000,000 or more
Schedule III
  - Litigation
Schedule IV
  - Subsidiaries
Schedule V
  - Material Agreements
Schedule VI
  - Permitted Investments
Schedule VII
  - Contingent Obligations
Schedule VIII
  - Permitted Subsidiary Indebtedness

EXHIBITS

     
Exhibit A
  - Form of Notice of Borrowing
Exhibit B
  - Form of Assignment and Acceptance
Exhibit C
  - Form of Opinion of Special Counsel to the Borrower
Exhibit D
  - Form of Opinion of Special New York Counsel to the Administrative Agent
Exhibit E
  - Form of Compliance Certificate of Borrower

iii



--------------------------------------------------------------------------------



 



 

     AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 8, 2007 among
COCA-COLA BOTTLING CO. CONSOLIDATED, a corporation organized under the laws of
Delaware (the “Borrower”), the banks (each a “Bank” and, collectively, the
“Banks”) listed on the signature pages hereof and CITIBANK, N.A., a national
banking association, as administrative agent (in such capacity, the
“Administrative Agent”).
     The Borrower, certain of the Banks and the Administrative Agent are parties
to a Credit Agreement dated as of April 7, 2005 (as from time to time amended
and in effect immediately prior to the effectiveness of this Agreement, the
“Existing Credit Agreement”), providing, subject to the terms and conditions
thereof, for the making of loans by the Lenders (as defined therein) to the
Borrower in an aggregate principal amount not exceeding $100,000,000 at any one
time outstanding for the general corporate purposes of the Borrower.
     The parties hereto desire to amend the Existing Credit Agreement in certain
respects and to restate in its entirety the Existing Credit Agreement as so
amended, and, accordingly, the parties hereto agree that the Existing Credit
Agreement shall, as of the Closing Date (as defined below), be amended and
restated to read in its entirety as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Acquisition Cash Flow” means, with respect to any Person or assets,
franchises or businesses acquired by the Borrower or any of its Consolidated
Subsidiaries, operating income for any period of determination plus any amounts
deducted for depreciation, amortization and operating lease expense in
determining operating income during such period (to the extent not included in
Consolidated Operating Income for such period), all determined using historical
financial statements of such Person, assets, franchises or businesses acquired
with appropriate adjustments thereto in order to reflect such operating income,
depreciation, amortization and operating lease expense on an actual historical
combined pro forma basis as if such Person, assets, franchises or businesses
acquired had been owned by the Borrower or one of its Consolidated Subsidiaries
during the applicable period. Operating income as used in the preceding sentence
will be determined for the acquired Person, assets, franchises or businesses
using the same method prescribed for determining Consolidated Operating Income.
     “Administrative Agent” has the meaning set forth in the introduction
hereto.
     “Advance” has the meaning set forth in Section 2.01.
     “Affiliate” means, as to any Person, any other Person (other than a
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition,
“control” of a Person means the
Credit Agreement



--------------------------------------------------------------------------------



 



- 2 -

power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors or other persons
performing similar functions of such Person or (b) direct or cause the direction
of the management and policies of such Person, whether by contract or otherwise.
     “Applicable Facility Fee Rate” means, for any Rating Level Period, the rate
per annum set forth below opposite the reference to such Rating Level Period:

          Rating Level Period   Applicable Facility Fee Rate
Rating Level 1 Period
    0.0600 %
Rating Level 2 Period
    0.0800 %
Rating Level 3 Period
    0.100 %
Rating Level 4 Period
    0.125 %
Rating Level 5 Period
    0.150 %

Each change in the Applicable Facility Fee Rate resulting from a Rating Level
Change shall be effective on the date of such Rating Level Change.
     “Applicable Lending Office” means, with respect to any Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means:
     (a) for any Advance that is a Base Rate Advance, 0.000% per annum; and
     (b) for any Advance that is a Eurodollar Rate Advance, for any Rating Level
Period, the rate per annum set forth below opposite the reference to such Rating
Level Period:

         
Rating Level
  Applicable
Period
  Margin
Rating Level 1 Period
    0.190 %
Rating Level 2 Period
    0.270 %
Rating Level 3 Period
    0.350 %
Rating Level 4 Period
    0.425 %
Rating Level 5 Period
    0.475 %

Credit Agreement



--------------------------------------------------------------------------------



 



- 3 -

Each change in the Applicable Margin resulting from a Rating Level Change shall
be effective on the date of such Rating Level Change.
     “Applicable Utilization Fee Rate” means, for any Rating Level Period, the
rate per annum set forth below opposite the reference to such Rating Level
Period:

              Applicable
Rating Level
  Utilization
Period
  Fee Rate
Rating Level 1 Period
    0.0500 %
Rating Level 2 Period
    0.0500 %
Rating Level 3 Period
    0.0500 %
Rating Level 4 Period
    0.0750 %
Rating Level 5 Period
    0.125 %

Each change in the Applicable Utilization Fee Rate resulting from a Rating Level
Change shall be effective on the date of such Rating Level Change.
     “Arrangers” means Citigroup Global Markets Inc. and Wachovia Capital
Markets LLC, as Joint Lead Arrangers and Joint Bookrunners.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of Exhibit B hereto.
     “Bank” has the meaning set forth in the introduction hereto.
     “Base Rate” means, for any period, a fluctuating interest rate per annum in
effect from time to time, which rate per annum shall at all times be equal to
the higher of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York from time to time as Citibank’s base rate; and
     (b) 1/2 of one percent per annum above the Federal Funds Rate for such
period.
     “Base Rate Advance” means, at any time, an Advance which bears interest at
rates based upon the Base Rate.
     “Borrower” has the meaning set forth in the introduction hereto.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders pursuant to Section 2.01.
Credit Agreement



--------------------------------------------------------------------------------



 



- 4 -

     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
     “Change in Control” means that:
     (a) The Coca-Cola Company and any of its wholly-owned Subsidiaries shall
cease to own, beneficially and of record, at least 10% of the outstanding
capital stock of the Borrower; or
     (b) any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable, except
that for purposes of this paragraph (b) such person or group shall be deemed to
have “beneficial ownership” of all shares that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), other than (i) The Coca-Cola Company, (ii) other
shareholders of the Borrower as of the date hereof and (iii) J. Frank Harrison
III, his spouse and the lineal descendants of either of the foregoing (or
trusts, corporations, partnerships, limited partnerships, limited liability
companies or other estate planning vehicles for the benefit thereof), is or
becomes the “beneficial owner” (as such term is used in Rule 13d-3 promulgated
pursuant to the Exchange Act), directly or indirectly, of more than 50% of the
aggregate voting power of all voting shares of the Borrower; or
     (c) during any period of 25 consecutive calendar months, a majority of the
Board of Directors of the Borrower shall no longer be composed of individuals
(i) who were members of said Board on the first day of such period, (ii) whose
election or nomination to said Board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of said Board and (iii) whose election or nomination to said
Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
said Board.
     “Citibank” means Citibank, N.A., a national banking association.
     “Closing Date” means the date as of which the Administrative Agent notifies
the Borrower that the conditions precedent set forth in Section 3.01 have been
satisfied or waived.
Credit Agreement



--------------------------------------------------------------------------------



 



- 5 -

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

     “Commitment” has the meaning set forth in Section 2.01(a).
     “Commitment Termination Date” means the date five years after the date of
this Agreement, as such date may be extended pursuant to Section 2.18; provided
that if such date is not a Business Day, the Commitment Termination date shall
be the immediately preceding Business Day.
     “Compliance Certificate” mean a certificate in substantially the form of
Exhibit E.
     “Consolidated” refers to the consolidation of accounts of the Borrower and
its Subsidiaries in accordance with GAAP.
     “Consolidated Cash Flow” means, for any period, Consolidated Operating
Income for such period plus any amounts deducted for depreciation, amortization
and operating lease expense in determining Consolidated Operating Income.
     “Consolidated Cash Flow/Fixed Charges Ratio” means, at any time, the ratio
of (i) Consolidated Cash Flow for the then most recently concluded period of
four consecutive fiscal quarters of the Borrower to (ii) Consolidated Fixed
Charges for such period.
     “Consolidated Fixed Charges” shall mean, for any period, the sum of (i)
Consolidated Net Interest Expense for such period, (ii) the amount of
obligations of the Borrower and its Consolidated Subsidiaries as lessees, on
leases other than Capitalized Leases, accrued during such period and
(iii) payments made or required to be made by the Borrower and its Consolidated
Subsidiaries during such period under agreements providing for or containing
covenants not to compete.
     “Consolidated Funded Indebtedness” shall mean, at any time, the aggregate
outstanding principal amount of all Funded Indebtedness of the Borrower and its
Consolidated Subsidiaries, determined and consolidated in accordance with GAAP.
     “Consolidated Funded Indebtedness/Cash Flow Ratio” shall mean, at any time,
the ratio of (a) the aggregate amount of (i) Consolidated Funded Indebtedness
and (ii) 50% of every Contingent Obligation of the Borrower and its Consolidated
Subsidiaries, determined and consolidated in accordance with GAAP to (b) the
aggregate of (i) Consolidated Cash Flow for the then most recently concluded
period of four consecutive fiscal quarters of the Borrower and (ii) Acquisition
Cash Flow for such period.
     “Consolidated Net Interest Expense” shall mean, for any period, the
aggregate net amount of interest payments of the Borrower and its Consolidated
Subsidiaries, determined and consolidated in accordance with GAAP, excluding,
however, such amounts as arise from the amortization of capitalized interest,
discount and fees reflected as an asset on the Borrower’s books and records on
the Closing Date.
     “Consolidated Operating Income” shall mean, for any period, the net income
of the Borrower and its Consolidated Subsidiaries, before any deduction in
respect of
Credit Agreement



--------------------------------------------------------------------------------



 



- 6 -

interest or taxes, determined and consolidated in accordance with GAAP,
excluding, however, extraordinary items in accordance with GAAP (which shall
include without limitation, in any event, any income, net of expenses, or loss
realized by the Borrower or any Consolidated Subsidiary from any sale of assets
outside the ordinary course of business, whether tangible or intangible,
including franchise territories and securities).
     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the financial obligation or liability of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or application for a Letter of
Credit, but excluding the endorsement of instruments for deposit or collection
in the ordinary course of business.
     “Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Advances from one Interest Period to the next Interest Period
pursuant to Section 2.09(b).
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
Section 2.09(a).
     “Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.
     “Dollars” means the lawful currency of the United States of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” in Schedule I or in the
Assignment and Acceptance pursuant to which it became a Lender, or such other
office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.
     “Eligible Assignee” means:
     (a) a Lender and any Affiliate of such Lender;
     (b) a commercial bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $1,000,000,000;
Credit Agreement



--------------------------------------------------------------------------------



 



- 7 -

     (c) a savings bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $500,000,000;
     (d) a commercial bank organized under the laws of any other country which
is a member of the OECD or a political subdivision of any such country, and
having total assets in excess of $1,000,000,000; and
     (e) a finance company or other financial institution or fund (whether a
corporation, partnership or other Person) which is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business, and having total assets in excess of $500,000,000.
     “Environmental Law” means any Federal, state or local governmental law,
rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of Hazardous Materials, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Resource Conservation and Recovery Act, the Hazardous
Materials Transportation Act, the Clean Water Act, the Toxic Substances Control
Act, the Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act and
the Federal Insecticide, Fungicide and Rodenticide Act, in each case, as amended
from time to time.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Eurocurrency Liabilities” has the meaning set forth in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” in Schedule I or in
the Assignment and Acceptance pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance, the rate per annum (rounded upward, if necessary, to the nearest whole
multiple of 1/16 of 1% per annum) appearing on Telerate Page 3750 as of
11:00 a.m. (London time) on the date (as to any Interest Period, the
“Determination Date”) that is two Business Days before the first day of such
Interest Period, as LIBOR for a period equal to such Interest Period. In the
event that Telerate Page 3750 shall cease to report such LIBOR or, in the
reasonable judgment of the Majority Lenders, shall cease to accurately reflect
such LIBOR, then the “Eurodollar Rate” with respect to such Interest Period for
such Eurodollar Rate Advance shall be the rate per annum at which deposits in
U.S. dollars are offered by the principal office of Citibank, N.A., in London,
England to leading banks in the London interbank market at 11:00 A.M. (London
time) on the
Credit Agreement



--------------------------------------------------------------------------------



 



- 8 -

Determination Date in an amount comparable to the amount of the related
Borrowing and for a period equal to such Interest Period.
     “Eurodollar Rate Advance” means, at any time, an Advance which bears
interest at rates based upon the Eurodollar Rate.
     “Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period
for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.
     “Events of Default” has the meaning set forth in Section 6.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
     “Excluded Representations” means the representations and warranties set
forth in Section 4.01(f), Section 4.01(g), Section 4.01(n) and Section 4.01(o).
     “Existing Credit Agreement” has the meaning set forth in the introduction
hereto.
     “Facility Fee” has the meaning set forth in Section 2.03(a).
     “Federal Funds Rate” means, for any day, a fluctuating interest rate per
annum equal for such day to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
     “Funded Indebtedness” of a Person shall mean (i) all liabilities of such
Person of the kinds referred to in clauses (i), (ii), (iii), (iv) and (v) of the
definition of “Indebtedness” herein, including without limitation commercial
paper, of any maturity, and (ii) other indebtedness (including the current
portion thereof) of such Person which would be classified in whole or part as a
long-term liability of such Person in accordance with GAAP, and shall in any
event include (i) any Indebtedness having a final maturity more than one year
from the date of creation of such Indebtedness and (ii) any Indebtedness,
regardless of its term, which is renewable or extendable by such Person
(pursuant to the terms thereof or pursuant to a revolving credit or similar
agreement or
Credit Agreement



--------------------------------------------------------------------------------



 



- 9 -

otherwise) to a date more than one year from the date of creation of such
Indebtedness or any date of determination of Funded Indebtedness.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time.
     “Governmental Authority” means the federal government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
     “Hazardous Materials” means petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, and radon
gas, any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants” or “pollutants”, or words of similar meaning and regulatory
effect, under any Environmental Law and any other substance exposure to which is
regulated under any Environmental Law.
     “Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (excluding accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or similar instruments, (v) Capitalized Lease Obligations, (vi) net
Rate Hedging Obligations, (vii) Contingent Obligations in respect of
Indebtedness, (viii) obligations for which such Person is obligated pursuant to
or in respect of a Letter of Credit and (ix) repurchase obligations or
liabilities of such Person with respect to accounts, notes receivable or
securities sold by such Person.
     “Interest Period” means, with respect to any Eurodollar Rate Advance, the
period beginning on the date such Eurodollar Rate Advance is made or Continued,
or Converted from a Base Rate Advance, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
Interest Period shall be one, two, three or six months or (if available to the
Lenders in the opinion of the Lenders) nine or twelve months, as the Borrower
may, upon notice received by the Administrative Agent not later than 12:00 noon
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided that:
     (i) any Interest Period that would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date;
     (ii) each Interest Period that begins on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and
Credit Agreement



--------------------------------------------------------------------------------



 



- 10 -

     (iii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
     “Lenders” means the Banks listed on the signature pages hereof and each
Person that shall become a party hereto pursuant to Sections 8.06(a), (b) and
(c).
     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.
     “LIBOR” means the rate at which deposits in U.S. dollars are offered to
leading banks in the London interbank market.
     “Lien” means any lien, mortgage, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement having
substantially the same effect as a lien, including, without limitation, the lien
or retained security title of a conditional vendor.
     “Majority Lenders” means, at any time, Lenders having Advances representing
more than 50% of the aggregate outstanding principal amount of the Advances or,
if no Advances are outstanding, Lenders having Commitments representing more
than 50% of the total Commitments at such time.
     “Margin Stock” means margin stock within the meaning of Regulation U.
     “Material Adverse Change” or “Material Adverse Effect” means a material
adverse change in or, as the case may be, effect on (i) the business, condition
(financial or otherwise), or operations of the Borrower and its Consolidated
Subsidiaries taken as a whole, (ii) the legality, validity or enforceability of
this Agreement or (iii) the ability of the Borrower to pay and perform its
obligations hereunder.
     “Material Agreements” has the meaning specified in Section 4.01(o).
     “Material Indebtedness” has the meaning set forth in Section 6.01(d).
     “Material Subsidiary” shall mean a Subsidiary which (i) owns, leases or
occupies any building, structure or other facility used primarily for the
bottling, canning or packaging of soft drinks or soft drink products or
warehousing and distributing of such products, other than any such building,
structure or other facility or portion thereof, which is not of material
importance to the total business conducted by the Borrower and its Subsidiaries
as an entirety, (ii) is a party to any contract with respect to the bottling,
canning, packaging or distribution of soft drinks or soft drink products, other
than any such contract which is not of material importance to the total business
conducted by the Borrower and its Subsidiaries as an entirety, and in any event
includes each of the
Credit Agreement



--------------------------------------------------------------------------------



 



- 11 -

Subsidiaries indicated as Material Subsidiaries listed in Schedule IV as of the
date hereof, and (iii) any Subsidiary of the Borrower that would qualify as a
“significant subsidiary” under Regulation S-X of the Securities and Exchange
Commission (or its successor agency).
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Moody’s Rating” means, at any time, the rating of the long-term senior
unsecured non-credit-enhanced debt obligations of the Borrower then outstanding
most recently announced by Moody’s.
     “Multiemployer Plan” means any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of a Controlled Group has or had an obligation
to contribute.
     “Note” has the meaning set forth in Section 2.17.
     “Notice of Borrowing” has the meaning set forth in Section 2.02(a). “OECD”
means the Organization for Economic Cooperation and Development.
     “Other Taxes” has the meaning set forth in Section 2.14(b).
     “Payment Default” means an event that, with notice or lapse of time or
both, would become an Event of Default under Section 6.01(a).
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
     “Plan” means an employee pension benefit plan (other than a Multiemployer
Plan) to which Section 4021 of ERISA applies and (i) which is maintained for
employees of the Borrower or any member of a Controlled Group or (ii) to which
the Borrower or any member of a Controlled Group made, or was required to make,
contributions at any time within the preceding five years.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “Rate Hedging Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
agreements, devices or arrangements
Credit Agreement



--------------------------------------------------------------------------------



 



- 12 -

designed to protect at least one of the parties thereto from the fluctuations of
interest rates, exchange rates or forward rates applicable to such party’s
assets, liabilities or exchange transactions, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and (b) any
and all cancellations, buybacks, reversals, terminations or assignments of any
of the foregoing.
     “Rating Level Change” means a change in the Moody’s Rating or the Standard
& Poor’s Rating (other than as a result of a change in the rating system of such
rating agency) that results in the change from one Rating Level Period to
another, which Rating Level Change shall be effective on the date on which the
relevant change in such rating is first announced by Moody’s or Standard &
Poor’s, as the case may be.
     “Rating Level Period” means a Rating Level 1 Period, a Rating Level 2
Period, a Rating Level 3 Period, a Rating Level 4 Period or a Rating Level 5
Period; provided that:
     (i) “Rating Level 1 Period” means a period during which the Moody’s Rating
is at or above A3 or the Standard & Poor’s Rating is at or above A-;
     (ii) “Rating Level 2 Period” means a period that is not a Rating Level 1
Period during which the Moody’s Rating is Baa1 or the Standards & Poor’s Rating
is at or above BBB+;
     (iii) “Rating Level 3 Period” means a period that is not a Rating Level 1
Period or a Rating Level 2 Period during which Moody’s Rating is at or above
Baa2 or the Standard & Poor’s Rating is at or above BBB;
     (iv) “Rating Level 4 Period” means a period that is not a Rating Level 1
Period, a Rating Level 2 Period or a Rating Level 3 Period during which the
Moody’s Rating is at or above Baa3 or the Standard & Poor’s Rating is at or
above BBB-; and
     (v) “Rating Level 5 Period” means a period that is not a Rating Level 1
Period, a Rating Level 2 Period, a Rating Level 3 Period or a Rating Level 4
Period;
and provided further that if the Moody’s Rating and the Standard & Poor’s Rating
differ by more than one rating level, then the Rating Level Period shall be one
Rating Level Period higher than the Rating Level Period resulting from the
application of the lower of such ratings (for which purpose Rating Level Period
1 is the highest Rating Level Period and Rating Level 5 is the lowest Rating
Level Period).
     “Register” has the meaning set forth in Section 8.06(d).
     “Regulations T, U and X” means Regulations T, U and X issued by the Board
of Governors of the Federal Reserve System, as from time to time amended.
Credit Agreement



--------------------------------------------------------------------------------



 



- 13 -

     “Reportable Event” means (i) a reportable event described in Section 4043
of ERISA and regulations thereunder (other than reportable events for which
notice has been waived pursuant to PBGC regulations), (ii) a withdrawal by a
substantial employer from a Plan to which more than one employer contributes, as
referred to in Section 4063(b) of ERISA, or (iii) a cessation of operations at a
facility causing more than 20% of Plan participants to be separated from
employment, as referred to in Section 4062(e) of ERISA.
     “Responsible Officer” means the President, the Controller, the Treasurer or
the Chief Financial Officer of the Borrower.
     “Solvent” means, with respect to any Person at any time, that (a) the fair
value of the Property of such Person is greater than the total amount of
liabilities (including without limitation contingent liabilities) of such
Person, (b) the present fair saleable value of the Property of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (d) such Person is not engaged in a business and is not about to
engage in a business for which such Person’s property would constitute an
unreasonably small capital.
     “Standard & Poor’s” means Standard & Poor’s Ratings Service, presently a
division of The McGraw-Hill Companies, Inc., and its successors.
     “Standard & Poor’s Rating” means, at any time, the rating of the long-term
senior unsecured, non-credit-enhanced debt obligations of the Borrower then
outstanding most recently announced by Standard & Poor’s.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership, limited liability company or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person; provided that, notwithstanding the foregoing,
Piedmont Coca-Cola Bottling Partnership, a Delaware general partnership, shall
be deemed to be a Subsidiary of the Borrower so long as the Borrower owns a
greater than 50% economic interest therein.
     “Taxes” has the meaning set forth in Section 2.14(a).
     “Telerate Page 3750” means the display designated as page “3750” on the
Bridge Information Service (or such other page as may replace page “3750” on the
Dow Jones Markets Service or such other service as may be nominated by the
British Bankers’
Credit Agreement



--------------------------------------------------------------------------------



 



- 14 -

Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for Dollar deposits).
     “Termination Event” means, with respect to a Plan which is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or any
other member of the Controlled Group from such Plan during a plan year in which
the Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under any
other provision of Title IV of ERISA, (c) the termination of such Plan, the
filing of a notice of intent to terminate such Plan or the treatment of an
amendment of such Plan as a termination under Section 4041 of ERISA or (d) the
institution by the PBGC of proceedings to terminate such Plan, in each case
which could reasonably be expected to have a Material Adverse Effect.
     “Type” refers to whether an Advance is a Base Rate Advance or a Eurodollar
Rate Advance.
     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested and unvested accrued benefits under a single employer plan, as
defined in Section 4001(a)(15) of ERISA, exceeds the fair market value of assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plans using the PBGC actuarial assumptions utilized for purposes
of determining the current liability for purposes of such valuation.
     “Utilization Fee” has the meaning set forth in Section 2.03(b).
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” mean
“to but excluding”.
          SECTION 1.03. Accounting Terms.
          (a) All accounting terms not specifically defined herein shall be
construed in accordance with GAAP consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(e).
          (b) If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth herein, and the Borrower so
requests, the Administrative Agent, the Lenders and the Borrower will negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP; provided that until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP as in
effect prior to such change therein.
Credit Agreement



--------------------------------------------------------------------------------



 



- 15 -

ARTICLE 2
AMOUNTS AND TERMS OF THE ADVANCES
          SECTION 2.01. The Advances.
          (a) Each Lender severally agrees, on and subject to the terms and
conditions hereinafter set forth, to make advances to the Borrower (each, an
“Advance”) from time to time on any Business Day during the period from the
Closing Date until the Commitment Termination Date in an aggregate amount up to
but not exceeding at any one time outstanding the amount set forth under the
heading “Commitment” opposite such Lender’s name on Schedule I or, if such
Lender has entered into an Assignment and Acceptance, set forth for such Lender
in the Register (as such amount may be reduced pursuant to Section 2.04 or
increased pursuant to Section 2.19, such Lender’s “Commitment”) and, as to all
Lenders, up to but not exceeding at any one time outstanding $200,000,000
(subject to Section 2.19).
          (b) Each Borrowing and each Conversion or Continuation thereof
(i) shall be in an aggregate amount not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) shall consist of Advances of
the same Type (and, if such Advances are Eurodollar Rate Advances, having the
same Interest Period) made, Continued or Converted on the same day by the
Lenders ratably according to their respective Commitments, except in each case
as otherwise provided in Sections 2.08(e) and (f), as applicable.
          (c) Within the limits of each Lender’s Commitment, the Borrower may
from time to time borrow, prepay pursuant to Section 2.10 and reborrow under
this Section 2.01.
          SECTION 2.02. Making the Advances.
     (a) (i) Each Borrowing shall be made on notice, given not later than
11:00 a.m. (New York City time) on the third Business Day prior to the date of
such Borrowing (in the case of a Borrowing consisting of Eurodollar Rate
Advances) or given not later than 11:00 a.m. (New York City time) on the
Business Day of such Borrowing (in the case of a Borrowing consisting of Base
Rate Advances), by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof.
     (ii) Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing in substantially the form of Exhibit A hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance.
     (iii) Each Lender shall, before 1:00 p.m. (New York City time) on the date
of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at its address referred to in Section 8.02,
in same day funds, such Lender’s ratable portion of such Borrowing.
     (iv) Upon the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article 3, the
Administrative Agent
Credit Agreement



--------------------------------------------------------------------------------



 



- 16 -

will make such funds available to the Borrower at the Administrative Agent’s
aforesaid address.
          (b) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense (excluding loss of
profit) reasonably incurred by such Lender as a result of any failure to make
such Borrowing (including, without limitation, as a result of any failure to
fulfill, on or before the date specified in such Notice of Borrowing, the
applicable conditions set forth in Article 3) and the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing. A certificate as to
the amount of such losses, costs and expenses, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.
          (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand (but without duplication) such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to Advances comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate. If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement (and such
Advance shall be deemed to have been made by such Lender on the date on which
such amount is so repaid to the Administrative Agent).
          (d) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve the other Lenders of their obligations
hereunder to make an Advance on the date of such Borrowing, and no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Certain Fees.
          (a) Facility Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee (the “Facility Fee”) on the
average daily amount (whether used or unused) of such Lender’s Commitment from
the Closing Date (in the case of each Bank) and from the date of the
effectiveness of any Assignment and Acceptance pursuant to which it became a
Lender (in the case of each such Lender), in each case until the Commitment
Termination Date at a rate per annum equal to the Applicable Facility Fee Rate.
The Facility Fee
Credit Agreement



--------------------------------------------------------------------------------



 



- 17 -

shall be payable quarterly in arrears on the last Business Day of each March,
June, September and December and on the Commitment Termination Date, commencing
on the last Business Day of March, 2007.
          (b) Utilization Fee. For each day on which the aggregate principal
amount of Advances outstanding exceeds an amount equal to 50% of the aggregate
Commitments, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender a utilization fee (the “Utilization Fee”) on the
aggregate principal amount of the Advances of such Lender outstanding on such
day at a rate per annum equal to the Applicable Utilization Fee Rate. The
Utilization Fee shall be payable in respect of each Advance on each date on
which interest is payable on such Advance as specified in Section 2.06(a)
hereof.
          (c) Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for the Administrative Agent’s own account, an
administrative agency fee at the times and in the amounts heretofore agreed
between the Borrower and the Administrative Agent.
          SECTION 2.04. Reduction of the Commitments.
          (a) The Commitment of each Lender shall be automatically reduced to
zero on the Commitment Termination Date.
          (b) The Borrower shall have the right, upon at least three Business
Days’ notice to the Administrative Agent, to terminate, in whole or reduce
ratably in part, the unused portions of the Commitments of the Lenders; provided
that the aggregate amount of the Commitments of the Lenders shall not be reduced
to an amount which is less than the aggregate principal amount of the Advances
then outstanding; and provided further that each partial reduction shall be in
an aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof.
          (c) Once reduced or terminated, the Commitments may not be reinstated.
          SECTION 2.05. Repayment of Advances. The Borrower shall repay the
unpaid principal amount of each Advance made by each Lender, and each Advance
made by each Lender shall mature, on the Commitment Termination Date.
          SECTION 2.06. Interest.
          (a) Ordinary Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender, from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
     (i) Base Rate Advances. While such Advance is a Base Rate Advance, a rate
per annum equal to the Base Rate in effect from time to time plus the Applicable
Margin for Base Rate Advances as in effect from time to time, payable quarterly
in arrears on the last Business Day of each March, June, September and December
and on the date such Base Rate Advance shall be Converted or paid in full.
Credit Agreement



--------------------------------------------------------------------------------



 



- 18 -

     (ii) Eurodollar Rate Advances. While such Advance is a Eurodollar Rate
Advance, a rate per annum for each Interest Period for such Advance equal to the
sum of the Eurodollar Rate for such Interest Period plus the Applicable Margin
for Eurodollar Rate Advances as in effect from time to time, payable on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day which occurs at three-month intervals after the
first day of such Interest Period, and on each date on which such Eurodollar
Rate Advance shall be Continued, Converted or paid.
          (b) Default Interest. Notwithstanding the foregoing, if any Payment
Default shall have occurred and be continuing, the Borrower shall pay interest
on:
     (i) the unpaid principal amount of each Advance owing to each Lender,
payable on demand (and in any event in arrears on the dates referred to in
Section 2.06(a)(i) or (a)(ii) above), at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on such Advance
pursuant to said Section 2.06(a)(i) or (a)(ii), as applicable; provided that if
such Payment Default shall be continuing at the end of any Interest Period for
any Eurodollar Rate Advance, such Advance shall forthwith be Converted to a Base
Rate Advance bearing interest as aforesaid in this Section 2.06(b)(i); and
     (ii) the amount of any interest, fee or other amount payable hereunder that
is not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable on demand (and in any event in arrears on the
date such amount shall be paid in full), at a rate per annum equal at all times
to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to Section 2.06(a)(i) above.
          SECTION 2.07. Additional Interest on Eurodollar Rate Advances. The
Borrower shall pay to each Lender additional interest on the unpaid principal
amount of each Eurodollar Rate Advance of such Lender, from the date of such
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for each Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to the
Borrower through the Administrative Agent.
          SECTION 2.08. Interest Rate Determinations; Changes in Rating Systems.
          (a) The Administrative Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rates determined by the
Administrative Agent for the purposes of Section 2.06.
          (b) If the relevant rates do not appear on Telerate Page 3750, and the
Eurodollar Rate cannot be determined on the basis set forth in the second
sentence of the definition of “Eurodollar Rate”:
Credit Agreement



--------------------------------------------------------------------------------



 



- 19 -

     (i) the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances for such Interest Period,
     (ii) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance,
and
     (iii) the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
          (c) If, with respect to any Eurodollar Rate Advances, the Majority
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Majority Lenders of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, the Administrative Agent shall forthwith
so notify the Borrower and the Lenders, whereupon:
     (i) each Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance, and
     (ii) the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and such Lenders that the
circumstances causing such suspension no longer exist.
          (d) If the Borrower shall fail to select the duration of any ensuing
Interest Period for any outstanding Eurodollar Rate Advances in accordance with
the provisions contained in the definition of “Interest Period” in Section 1.01,
the Administrative Agent will forthwith so notify the Borrower and the Lenders
and the Borrower will automatically be deemed to have selected an Interest
Period of three months therefor.
          (e) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
          (f) Upon the occurrence and during the continuance of any Event of
Default, (x) each Eurodollar Rate Advance shall automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance
and (y) the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall automatically be suspended until
such Event of Default shall be cured or waived.
          (g) If the rating system of either Moody’s or Standard & Poor’s shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Administrative Agent (on
behalf of the Lenders) shall negotiate in good faith to amend the references to
specific ratings in this Agreement to reflect such changed rating system or the
non-availability of ratings from such rating agency (provided
Credit Agreement



--------------------------------------------------------------------------------



 



- 20 -

that any such amendment to such specific ratings shall not be effective without
the approval of the Majority Lenders).
          SECTION 2.09. Voluntary Conversion and Continuation of Advances.
          (a) Optional Conversion. The Borrower may on any Business Day, upon
notice given to the Administrative Agent not later than 11:00 a.m. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or any portion of the outstanding Advances of one Type comprising part of the
same Borrowing into Advances of the other Type; provided that (i) any Conversion
of Base Rate Advances into Eurodollar Rate Advances shall be in an amount not
less than the minimum amount specified in Section 2.01(b) and (ii) in the case
of any such Conversion of a Eurodollar Rate Advance into a Base Rate Advance on
a day other than the last day of an Interest Period therefor, the Borrower shall
reimburse the Lenders in respect thereof pursuant to Section 8.04(c). Each such
notice of a Conversion shall, within the restrictions specified above, specify
(x) the date of such Conversion, (y) the Advances to be Converted, and (z) if
such Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
          (b) Continuations. The Borrower may, on any Business Day, upon notice
given to the Administrative Agent not later than 11:00 a.m. (New York City time)
on the third Business Day prior to the date of the proposed Continuation and
subject to the provisions of Sections 2.08 and 2.12, Continue all or any portion
of the outstanding Eurodollar Rate Advances comprising part of the same
Borrowing for one or more Interest Periods; provided that (i) Eurodollar Rate
Advances so Continued and having the same Interest Period shall be in an amount
not less than the minimum amount specified in Section 2.01(b) and (ii) in the
case of any such Continuation on a day other than the last day of an Interest
Period therefor, the Borrower shall reimburse the Lenders in respect thereof
pursuant to Section 8.04(c). Each such notice of a Continuation shall, within
the restrictions specified above, specify (x) the date of such Continuation,
(y) the Eurodollar Rate Advances to be Continued and (y) the duration of the
initial Interest Period (or Interest Periods) for the Eurodollar Rate Advances
subject to such Continuation. Each notice of Continuation shall be irrevocable
and binding on the Borrower.
          SECTION 2.10. Prepayments of Advances. The Borrower may, on notice
given not later than 11:00 a.m. (New York City time) on the second Business Day
prior to the date of the proposed prepayment of Advances (in the case of
Eurodollar Rate Advances) or given not later than 11:00 a.m. (New York City
time) on the Business Day of the proposed prepayment of Advances (in the case of
Base Rate Advances), stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay, without
penalty or premium, the outstanding principal amounts of the Advances comprising
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $5,000,000 or integral multiples of $1,000,000 in
excess thereof and (y) in the case of any such prepayment of a Eurodollar Rate
Advance on a day other than the last day of an Interest Period therefor, the
Borrower shall reimburse the Lenders in respect thereof pursuant to
Section 8.04(c). The
Credit Agreement



--------------------------------------------------------------------------------



 



- 21 -

Borrower shall have no right to prepay the Advances except as provided in this
Section 2.10 (or as required pursuant to the other provisions of this
Agreement).
          SECTION 2.11. Increased Costs.
          (a) If, due to either (i) the introduction of or any change (other
than any change by way of imposition or increase of reserve requirements
included in the Eurodollar Rate Reserve Percentage) in or in the interpretation
of any law or regulation or (ii) the compliance with any guideline or request
from any central bank or other governmental authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurodollar Rate Advances, then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost. A certificate as to the amount of such increased
cost, prepared in good faith and submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall immediately pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. A certificate as to such amounts, prepared in good faith and
submitted to the Borrower and the Administrative Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make or Continue Eurodollar Rate
Advances or to fund or otherwise maintain Eurodollar Rate Advances hereunder,
(i) the obligation of such Lender to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (ii) each Eurodollar Rate Advance of such Lender
shall convert into a Base Rate Advance at the end of the then current Interest
Period for such Eurodollar Rate Advance.
Credit Agreement



--------------------------------------------------------------------------------



 



- 22 -

          SECTION 2.13. Payments and Computations.
          (a) The Borrower shall make each payment hereunder without set-off or
counterclaim not later than 12:00 noon (New York City time) on the day when due
in Dollars to the Administrative Agent at its address referred to in
Section 8.02 in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, Facility Fee or Utilization Fee ratably (other than amounts
payable pursuant to Section 2.02(b), 2.11, 2.14 or 8.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.06(d), from and after the Closing Date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
Closing Date directly between themselves.
          (b) All computations of interest based on Citibank’s base rate shall
be made by the Administrative Agent on the basis of a year of 365 or 366 days,
as the case may be, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable. All computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of the Facility Fee and the Utilization Fee shall be made
by the Administrative Agent, and all computations of interest pursuant to
Section 2.07 shall be made by the relevant Lender, on the basis of a year of
360 days, for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fee is payable.
Each determination by the Administrative Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.
          (c) Whenever any payment hereunder would be due on a day other than a
Business Day, such due date shall be extended to the next succeeding Business
Day, and any such extension of such due date shall in such case be included in
the computation of payment of interest, Facility Fee and Utilization Fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to fall due in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount
Credit Agreement



--------------------------------------------------------------------------------



 



- 23 -

is distributed to such Lender until the date such Lender repays such amount to
the Administrative Agent, at the Federal Funds Rate.
          SECTION 2.14. Taxes.
          (a) Any and all payments by the Borrower hereunder shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent, taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its income, and franchise taxes imposed on it, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement (hereinafter referred to as “Other Taxes”).
          (c) The Borrower will indemnify each Lender and the Administrative
Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.14) paid by such Lender or the Administrative Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
made within 30 days from the date such Lender or the Administrative Agent (as
the case may be) makes written demand therefor. A certificate as to the amount
of such Taxes and Other Taxes, submitted to the Borrower and the Administrative
Agent by such Lender, shall be conclusive and binding (as between the Borrower,
the Lenders and the Administrative Agent) for all purposes, absent manifest
error.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower will furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing payment
thereof or other proof of payment of such Taxes reasonably satisfactory to the
relevant Lender(s). If no Taxes are payable in respect of any payment hereunder,
upon the request of the Administrative Agent the Borrower will furnish to the
Administrative Agent, at such address, a statement to such effect with respect
to each jurisdiction designated by the Administrative Agent.
Credit Agreement



--------------------------------------------------------------------------------



 



- 24 -

          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement (in the case of each Bank) and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender (in the case of each other
Lender), and from time to time thereafter if requested in writing by the
Borrower (but only so long as such Lender remains lawfully able to do so), shall
provide the Borrower with Internal Revenue Service form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which reduces the rate of withholding tax
on payments of interest or certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from “Taxes” as defined in Section 2.14(a).
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form described in Section 2.14(e)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided, or if such form
otherwise is not required under the first sentence of subsection (e) above),
such Lender shall not be entitled to indemnification under Section 2.14(a) or
(c) with respect to Taxes imposed by the United States; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as the Lender may
reasonably request to assist the Lender to recover such Taxes.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 shall use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office(s) if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          SECTION 2.15. Set-Off; Sharing of Payments, Etc.
          (a) Without limiting any of the obligations of the Borrower or the
rights of the Lenders hereunder, if the Borrower shall fail to pay when due
(whether at stated maturity, by acceleration or otherwise) any amount payable by
it hereunder or under any Note each Lender may, without prior notice to the
Borrower (which notice is expressly waived by it to the fullest extent permitted
by applicable law), set off and appropriate and apply against such amount any
and all deposits (general or special, time or demand, provisional or final, in
any currency, matured or unmatured) and other obligations and liabilities at any
time held or owing by such Lender or any branch or agency thereof to or for the
credit or account of the Borrower. Each Lender shall promptly provide notice of
such set-off to the Borrower, provided that failure by such Lender to provide
such notice shall not affect the validity of such set-off and application.
          (b) If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the Advances made by it (other than pursuant to Section 2.02(b),
2.11, 2.14 or 8.04(c)) in excess of its ratable share of payments on account of
the Advances obtained by all the Lenders, such Lender shall forthwith
Credit Agreement



--------------------------------------------------------------------------------



 



- 25 -

purchase from the other Lenders such participations in the Advances made by them
or make such other adjustments as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.
          SECTION 2.16. Right to Replace a Lender. If the Borrower is required
to make any additional payment pursuant to Section 2.11 or 2.14 to any Lender or
if any Lender’s obligation to make or Continue, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended pursuant to Section 2.12 (in each
case, such Lender being an “Affected Person”), the Borrower may elect, if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Person as a party to this Agreement; provided that, no Default or
Event of Default shall have occurred and be continuing at the time of such
replacement; and provided further that, concurrently with such replacement,
(i) another financial institution which is an Eligible Assignee and is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances of the Affected Person
pursuant to an Assignment and Acceptance and to become a Lender for all purposes
under this Agreement and to assume all obligations (including all outstanding
Advances) of the Affected Person to be terminated as of such date and to comply
with the requirements of Section 8.06 applicable to assignments, and (ii) the
Borrower shall pay to such Affected Person in same day funds on the day of such
replacement all accrued interest, accrued fees and other amounts then owing to
such Affected Person by the Borrower hereunder to and including the date of
termination, including without limitation payments due such Affected Person
under Section 2.11 and 2.14.
          SECTION 2.17. Evidence of Indebtedness.
          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Advance made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (b) The Administrative Agent shall maintain accounts in which it shall
record (i) the date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Advance made hereunder, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
Credit Agreement



--------------------------------------------------------------------------------



 



- 26 -
     (c) The entries made in the accounts maintained pursuant to clause (a) or
(b) of this Section 2.17 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Advances in accordance with the terms of this Agreement.
     (d) Any Lender may request that its Advances be evidenced by a promissory
note. In such event, the Borrower will promptly prepare, execute and deliver to
such Lender a promissory note (a “Note”) payable to the order of such Lender, in
a form approved by the Administrative Agent, in a principal amount equal to the
amount of such Lender’s Commitment and otherwise duly completed.
     SECTION 2.18. Extension of Commitments.
     (a) The Borrower may, not earlier than 90 days and not later than 60 days
before the Commitment Termination Date, by notice to the Administrative Agent
request that the Commitment Termination Date then in effect (the “Existing
Commitment Termination Date”) be extended to the date 364 days after the
Existing Commitment Termination Date. The Administrative Agent shall promptly
notify the Lenders of such request. The Borrower may make this extension request
only once.
     (b) Each Lender, in its sole discretion, shall, by notice to the
Administrative Agent given not more than 60 nor less than 50 days before the
Existing Commitment Termination Date, advise the Administrative Agent whether or
not such Lender agrees to such extension. A Lender that determines not to so
extend its Commitment shall so notify the Administrative Agent promptly after
making such determination and is herein called a “Non-Extending Lender”. If a
Lender does not give timely notice to the Administrative Agent of whether or not
such Lender agrees to such extension, it shall be deemed to be a Non-Extending
Lender.
     (c) The Administrative Agent shall notify the Borrower of each Lender’s
determination on or before the date 45 days before the Existing Commitment
Termination Date.
     (d) If and only if (i) the total of the Commitments of Lenders that have
agreed to extend their Commitments as herein provided is more than 75% of the
aggregate amount of the Commitments in effect immediately prior to the Existing
Commitment Termination Date, and (ii) immediately prior to the Existing
Commitment Termination Date no Default has occurred and is continuing and the
representations and warranties of the Borrower set forth in Section 4.01 shall
be true and correct in all material respects on and as of the Existing
Commitment Termination Date as though made on and as of such date (unless
expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), then effective on the Existing Commitment
Termination Date the Commitment Termination Date shall be extended to the date
364 days after the Existing Commitment Termination Date (or, if such day is not
a Business Day, the immediately preceding Business Day) which date shall
thereafter be the Commitment Termination Date, provided that the Commitment of
each Non-Extending Lender shall in any event terminate on the Existing
Commitment Termination Date and the Borrower shall pay in
Credit Agreement



--------------------------------------------------------------------------------



 



- 27 -

full on the Existing Termination Date all amounts payable to each Non-Extending
Lender hereunder.
     SECTION 2.19. Increase of Commitments.
          (a) The Borrower shall have the right at any time after the Closing
Date to increase the aggregate Commitments hereunder in accordance with the
following provisions and subject to the following conditions:
     (i) The Borrower shall give the Administrative Agent, which shall promptly
deliver a copy thereof to each of the Lenders, at least 20 Business Days’ prior
written notice (a “Notice of Increase”) of any such requested increase
specifying the aggregate amount by which the Commitments are to be increased
(the “Requested Increase Amount”), which shall be at least $10,000,000, and the
requested date of increase (the “Requested Increase Date”). Each Lender shall
have the right, but no obligation whatsoever, by written notice to the Borrower
through the Administrative Agent not less than 10 Business Days after the date
of said Notice of Increase, to offer to increase its Commitment by an amount
specified by such Lender, which shall not be less than $1,000,000 and shall not
exceed the Requested Increase Amount. Any Lender that so offers to increase its
Commitment is herein called an “Increasing Lender”. Any Lender that does not so
offer within such time shall be deemed to have declined to increase its
Commitment.
     (ii) If the aggregate amount of the increases offered pursuant to
sub-clause (i) above exceeds the Requested Increase Amount, the increase shall
be allocated ratably among the Increasing Lenders.
     (iii) If the aggregate amount of the increases offered pursuant to
sub-clause (i) above is less than the Requested Increase Amount, the Borrower
may, through the Administrative Agent, offer the balance of the Requested
Increase Amount to one or more other financial institutions, each of which must
be reasonably satisfactory to the Administrative Agent; provided, that the
Commitment to be acquired hereunder by any such other financial institution
shall not be less than $1,000,000. Any such other financial institution that
agrees to acquire a Commitment pursuant hereto is herein called an “Additional
Lender”.
     (iv) Effective on the Requested Increase Date, subject to the terms and
conditions hereof, (x) Schedule I shall be deemed amended to reflect the
increases contemplated hereby, (y) the Commitment of each Increasing Lender
shall be increased by the amount determined pursuant to sub-clauses (i) and
(ii) above, and (z) each Additional Lender shall enter into an agreement in form
and substance satisfactory to the Borrower and the Administrative Agent pursuant
to which it shall undertake, as of such Requested Increase Date, a new
Commitment in the amount determined pursuant to sub-clause (iii) above, and such
Additional Lender shall thereupon be deemed to be a Lender for all purposes of
this Agreement. Each Additional Lender may request a Note in accordance with
Section 2.17(d).
Credit Agreement



--------------------------------------------------------------------------------



 



- 28 -

     (v) If on the Requested Increase Date there are Advances outstanding
hereunder, appropriate adjustments shall be made (by the making of Advances by
the Increasing Lenders and the Additional Lenders and/or the prepayment of
outstanding Advances) as necessary to cause the outstanding Advances to be held
ratably by all Lenders.
     (vi) The Borrower may not exercise its rights under this Section 2.19 more
than once in each successive annual period commencing on the Closing Date.
          (b) Anything in this Section 2.19 to the contrary notwithstanding, no
increase in the aggregate Commitments hereunder pursuant to this Section shall
be effective unless:
     (i) as of the date of the relevant Notice of Increase and on the relevant
Requested Increase Date and after giving effect to such increase, (x) no Default
or Event of Default shall have occurred and be continuing and (y) the
representations and warranties of the Borrower in Article 4 (subject to updating
in the case of Sections 4.01(n) and 4.01(o)) shall be true and correct in all
material respects as if made on and as of such date (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);
     (ii) on and as of the date of the relevant Notice of Increase and on the
relevant Requested Increase Date and after giving effect to such increase, the
Moody’s Rating and the S&P Rating shall be at least equal to Baa3 and BBB-
respectively;
     (iii) the Borrower shall not previously have reduced the Commitments under
Section 2.04; and
     (iv) after giving effect to any such increase the aggregate amount of the
Commitments shall not exceed $300,000,000.
ARTICLE 3
CONDITIONS OF LENDING
     SECTION 3.01. Conditions Precedent to Initial Borrowing. This Agreement
(and the amendment and restatement of the Existing Credit Agreement to be
effected hereby) and the obligation of each Lender to make an Advance on the
occasion of the initial Borrowing shall not become effective until the date on
which the Administrative Agent shall have received executed counterparts of this
Agreement by each of the parties hereto and each of the following on or before
April 6, 2007, each (unless otherwise specified below) dated the Closing Date,
in form and substance satisfactory to the Administrative Agent and (except for
the items in clauses (a), (b) and (c)) in sufficient copies for each Lender:
     (a) Certified copies of (x) the certificate of incorporation and by-laws of
the Borrower, (y) the resolutions of the Board of Directors of the Borrower
authorizing the making and performance by the Borrower of this Agreement and the
transactions contemplated hereby, and (z) documents evidencing all other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.
Credit Agreement



--------------------------------------------------------------------------------



 



- 29 -

     (b) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the other documents to be
delivered hereunder.
     (c) A certificate from the Secretary of State of the State of Delaware
dated a date reasonably close to the Closing Date as to the good standing of and
certificate of incorporation filed by the Borrower.
     (d) A favorable opinion of Kennedy Covington Lobdell & Hickman, L.L.P.,
special counsel to the Borrower, substantially in the form of Exhibit C hereto.
     (e) A favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to the Administrative Agent, substantially in the form of Exhibit D
hereto.
     (f) A certificate of a Responsible Officer of the Borrower certifying that
(i) no Default or Event of Default as of the date thereof has occurred and is
continuing, and (ii) the representations and warranties contained in
Section 4.01 are true and correct on and as of the date thereof as if made on
and as of such date.
     (g) Evidence that all principal, interest and other amounts owing by the
Borrower under or in respect of the Existing Credit Agreement shall have been
(or shall simultaneously be) paid in full and all commitments to extend credit
thereunder of any Lender (as defined therein) thereunder that is not a Bank
hereunder shall have been terminated, in each case in a manner satisfactory to
the Administrative Agent.
     (h) Notes, payable to the order of the respective Lenders that have
requested the same prior to the Closing Date, duly completed and executed.
     (i) Such other documents relating to this Agreement and the transactions
contemplated hereby as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request.
     SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation of
each Lender to make an Advance on the occasion of each Borrowing (including
without limitation the initial Borrowing) shall be subject to the further
conditions precedent that on the date of such Borrowing the following statements
shall be true (and each of the giving of the applicable Notice of Borrowing and
the acceptance by the Borrower of the proceeds of such Borrowing shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing such statements are true):
     (a) the representations and warranties contained in Section 4.01
(excluding, in the case of any Borrowing after the initial Borrowing, the
Excluded Representations) are true and correct in all material respects on and
as of the date of such Borrowing, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date (unless expressly stated to relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); and
Credit Agreement



--------------------------------------------------------------------------------



 



- 30 -

     (b) No Default or Event of Default has occurred and is continuing, or would
result from such Borrowing or from the application of the proceeds thereof.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
     (a) The Borrower and each of its Material Subsidiaries (i) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) is duly qualified and in good standing in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed and where, in
each case, failure so to qualify and be in good standing could have a Material
Adverse Effect and (iii) has all requisite power and authority to own or lease
and operate its Property and to carry on its business as now conducted and as
proposed to be conducted.
     (b) The making and performance by the Borrower of this Agreement are within
the Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not violate (i) any provision of the Borrower’s
certificate of incorporation or by-laws, (ii) any agreement, indenture or other
contractual restriction binding on the Borrower, (iii) any law, rule or
regulation (including, without limitation, the Securities Act of 1933 and the
Exchange Act and the regulations thereunder, and Regulations T, U or X), or
(iv) any order, writ, judgment, injunction, decree, determination or award
binding on the Borrower. The Borrower is not in violation of any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award or
in breach of any contractual restriction binding upon it, except for such
violation or breach which would not have a Material Adverse Effect.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required (other than those which have
been obtained) for the making and performance by the Borrower of this Agreement
or for the legality, validity, binding effect or enforceability thereof.
     (d) This Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights of creditors generally and
except as the enforceability of this Agreement is subject to the application of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law), including, without limitation, (i) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (ii) concepts of materiality, reasonableness, good faith and fair
dealing.
Credit Agreement



--------------------------------------------------------------------------------



 



- 31 -

     (e) (i) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at January 1, 2006, and the related consolidated statements of
operations, cash flows and changes in stockholders’ equity for the fiscal year
ended on such date, audited by Pricewaterhouse Coopers L.L.P., copies of which
have heretofore been furnished to each Lender, are complete and correct in all
material respects and present fairly the consolidated financial condition of the
Borrower and its Consolidated Subsidiaries as of such date, and the consolidated
results of their operations, cash flows and changes in stockholders’ equity for
the fiscal year then ended.
     (ii) All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP for the periods
involved.
     (iii) As of the date hereof, neither the Borrower nor any of its
Consolidated Subsidiaries has any material Contingent Obligation or liability
for taxes, long-term lease or unusual forward or long-term commitment which is
not reflected herein or in the schedules and exhibits hereto or in the foregoing
financial statements or in the notes thereto.
     (f) Since January 1, 2006, no Material Adverse Change has occurred.
     (g) Except as disclosed in Schedule III, no litigation, investigation or
proceeding of or before any court or Governmental Authority is pending or, to
the knowledge of the Borrower, threatened by or against the Borrower or any of
its Material Subsidiaries or against any of its or their respective Property or
revenues (i) with respect to this Agreement or the Notes or any of the
transactions contemplated hereby or (ii) which, in the reasonable judgment of
the Borrower, would have a Material Adverse Effect.
     (h) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, or for any purpose that violates or would be
inconsistent with the provisions of Regulations T, U and X.
     (i) The Borrower is not an “investment company”, or a Person “controlled
by” an “investment company”, as such terms are defined in the Investment Company
Act of 1940, as amended.
     (j) All information that has been made available by the Borrower or any of
its representatives to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement was, on or as of the dates on which such
information was made available, complete and correct in all material respects
and did not contain any untrue statement of a material fact or omit to state a
fact necessary to make the statements contained therein not misleading in light
of the time and circumstances under which such statements were made.
     (k) A copy of the most recent Annual Report (5500 Series Form), including
all attachments thereto, filed with the Internal Revenue Service for each Plan,
has been
Credit Agreement



--------------------------------------------------------------------------------



 



- 32 -

provided to the Administrative Agent and fairly presents the funding status of
each Plan as of the date of each such Annual Report. There has been no
deterioration in any single Plan’s funding status, or, collectively, all of the
Plan’s funding status since the date of such Annual Report that could reasonably
be expected to have a Material Adverse Effect. The Borrower has provided the
Administrative Agent with a list of all Plans and Multiemployer Plans and all
available information with respect to direct, indirect, or potential withdrawal
liability to any Multiemployer Plan of the Borrower or any member of a
Controlled Group.
     (l) The Borrower and each of its Material Subsidiaries is in compliance
with all laws, statutes, rules, regulations and orders binding on or applicable
to the Borrower or such Material Subsidiary (including, without limitation,
ERISA and all Environmental Laws) and all of their respective Property, subject
to the possible implications of the litigation and proceedings described in
Schedule III and except to the extent failure to so comply could not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect.
     (m) Each of the Borrower and its Subsidiaries has filed or caused to be
filed all tax returns which to the knowledge of the Borrower are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its Property and all other taxes, fees
or other charges imposed on it or any of its Property by any Governmental
Authority (other than those the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be, or those the failure to pay which, in
the aggregate, would not have a Material Adverse Effect); and (i) no tax liens
have been filed and (ii) to the knowledge of the Borrower, no claims are being
asserted with respect to any such taxes, fees or other charges, which, either
individually or in the aggregate, are in excess of $1,000,000, other than as
disclosed in Schedule III.
     (n) Schedule IV contains an accurate list of all of the presently existing
Subsidiaries and Material Subsidiaries, setting forth their respective
jurisdictions of incorporation and the percentage of their respective
outstanding capital stock or other equity interests owned by the Borrower or
other Subsidiaries and all of the issued and outstanding shares of capital stock
or other equity interests of the Subsidiaries have been duly authorized and
issued and are fully paid and non-assessable.
     (o) The agreements identified on Schedule V (the “Material Agreements”) are
all of the material business contracts (other than purchase and sales agreements
and credit agreements) to which the Borrower or any Material Subsidiary is a
party; each Material Agreement is in full force and effect; and the Borrower and
its Material Subsidiaries are in material compliance with the terms and
provisions applicable to them contained in the Material Agreements.
     (p) The Borrower is, and immediately after the making of each Borrowing
will be, Solvent.
Credit Agreement



--------------------------------------------------------------------------------



 



- 33 -

ARTICLE 5
COVENANTS OF THE BORROWER
     SECTION 5.01. Covenants. So long as any Commitment shall remain in effect
and until payment in full of all amounts payable by the Borrower hereunder,
unless the Majority Lenders shall otherwise consent in writing:
     (a) Financial Statements. The Borrower will furnish to each Lender:
     (i) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, copies of the consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of the end of such year and of
the related consolidated statements of operations, cash flows and changes in
stockholders’ equity for such year, setting forth in each case in comparative
form the figures for the previous year, certified without qualification arising
out of the scope of the audit, by independent certified public accountants of
nationally recognized standing;
     (ii) as soon as available, but in any event not later than 45 days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, copies of the unaudited consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such quarter and of the related
unaudited consolidated statements of operations, cash flows and changes in
stockholders’ equity of the Borrower and its Consolidated Subsidiaries for such
quarterly period and the portion of the fiscal year through such date, setting
forth in each case in comparative form figures for the previous year, certified
by a Responsible Officer (subject to normal year-end audit adjustments);
     (iii) concurrently with the delivery of the financial statements referred
to in clauses (i) and (ii) above, a Compliance Certificate;
     (iv) promptly upon the filing thereof, copies of all registration
statements and annual, quarterly or other regular reports which the Borrower
files with the Securities and Exchange Commission; and
     (v) such other information relating to the Borrower and its Subsidiaries as
the Administrative Agent or any Lender may from time to time reasonably request.
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).
          (b) Use of Proceeds. The Borrower will, and will cause each Subsidiary
to, use the proceeds of the Advances solely for its general corporate purposes;
provided that neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any such proceeds.
Credit Agreement



--------------------------------------------------------------------------------



 



- 34 -

     (c) Certain Notices.
     (1) The Borrower will give notice in writing to the Administrative Agent
and the Lenders of (i) the occurrence of any Default or Event of Default and
(ii) any change in the rating of the long-term senior unsecured
non-credit-enhanced debt obligations of the Borrower by Moody’s or Standard &
Poor’s, each such notice to be given promptly and in any event within five days
after occurrence thereof.
     (2) Promptly after the Borrower, any member of a Controlled Group or any
administrator of a Plan:
     (i) receives the notification referred to in clauses (i), (iv) or (vii) of
Section 6.01(h),
     (ii) has knowledge of (A) the occurrence of a Reportable Event with respect
to a Plan; (B) any event which has occurred or any action which has been taken
to amend or terminate a Plan as referred to in clauses (ii) and (vi) of
Section 6.01(h); (C) any event which has occurred or any action which has been
taken which could result in complete withdrawal, partial withdrawal, or
secondary liability for withdrawal liability payments with respect to a
Multiemployer Plan as referred to in clause (vii) of Section 6.01(h); or (D) any
action which has been taken in furtherance of, any agreement which has been
entered into for, or any petition which has been filed with a United States
district court for, the appointment of a trustee for a Plan as referred to in
clause (iii) of Section 6.01(h), or
     (iii) files a notice of intent to terminate a Plan with the Internal
Revenue Service or the PBGC; or files with the Internal Revenue Service a
request pursuant to Section 412(d) of the Code for a variance from the minimum
funding standard for a Plan; or files a return with the Internal Revenue Service
with respect to the tax imposed under Section 4971(a) of the Code for failure to
meet the minimum funding standards established under Section 412 of the Code for
a Plan,
the Borrower will furnish to the Administrative Agent a copy of any notice
received, request or petition filed and agreement entered into; the most recent
Annual Report (Form 5500 Series) and attachments thereto for the Plan; the most
recent actuarial report for the Plan; any notice, return or materials required
to be filed with the Internal Revenue Service in connection with the event,
action or filing; and a written statement of a Responsible Officer describing
the event or the action taken and the reasons therefor.
     (d) Conduct of Business. The Borrower will, and will cause each Material
Subsidiary to, do all things necessary (if applicable) to remain duly
incorporated, validly existing and in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except where such failure to remain in good standing or to maintain such
authority may not reasonably be expected to have a Material Adverse Effect. The
Borrower will continue to engage in its business substantially as conducted on
the Closing Date, and, except where such failure may not reasonably be expected
to have a Material Adverse Effect, will cause its
Credit Agreement



--------------------------------------------------------------------------------



 



- 35 -

Subsidiaries to continue to engage in their business substantially as conducted
on the Closing Date.
     (e) Taxes. The Borrower will, and will cause each Subsidiary to, pay when
due all material taxes, assessments and governmental charges and levies upon it
or its income, profits or Property, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside.
     (f) Insurance. The Borrower will, and will cause each Material Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all or substantially all of its Property, in such amounts and covering such
risks as is consistent with sound business practice for Persons in substantially
the same industry as the Borrower or such Subsidiary, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.
     (g) Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject (including ERISA and
applicable Environmental Laws), except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.
     (h) Maintenance of Properties. The Borrower will, and will cause each
Material Subsidiary to, do all things necessary to maintain, preserve, protect
and keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times,
except where the failure to so maintain, preserve, protect and repair could not
reasonably be expected to have a Material Adverse Effect.
     (i) Inspection. The Borrower will, and will cause each Subsidiary to,
permit the Administrative Agent and the Lenders (coordinated through the
Administrative Agent), at their sole cost and expense (except that if an Event
of Default has occurred and is continuing, the Borrower will indemnify the
Administrative Agent and the Lenders against such cost and expense), to inspect
any of the Property, corporate books and financial records of the Borrower and
such Subsidiary, to examine and make copies of the books of account and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, their respective officers upon reasonable notice
and at such reasonable times during the Borrower’s normal business hours and
intervals as the Lenders may designate.
     (j) Merger. The Borrower will not, and will not permit any Material
Subsidiary to, merge or consolidate with or into any other Person, except that
(a) a Material Subsidiary may merge into the Borrower or another Material
Subsidiary and (b) the Borrower or any Material Subsidiary may merge or
consolidate with any other Person, provided that (1) in the case of such a
merger or consolidation involving the Borrower, the Borrower shall be the
continuing or surviving corporation and (2) in the case of such a merger or
consolidation involving a Material Subsidiary, a Material Subsidiary shall be
the continuing or surviving corporation, provided further that nothing herein
shall be deemed to prohibit a merger or
Credit Agreement



--------------------------------------------------------------------------------



 



- 36 -

consolidation by a Subsidiary with or into another Person (other than the
Borrower) in connection with an exchange of bottling territories permitted under
Sections 5.01(m)(ix) and 5.01(n)(vii), and provided further that in each case,
prior to and after giving effect to any such merger or consolidation, no Default
or Event of Default shall exist.
     (k) Preservation of Material Agreements. Except in connection with
dispositions of assets or other transactions permitted by this Agreement, the
Borrower will, and will cause its Subsidiaries to, use commercially reasonable
efforts to maintain in full force and effect all material agreements necessary
for the conduct of the Borrower’s business, except where such failure to so use
such commercially reasonable efforts could not reasonably be expected to have a
Material Adverse Effect.
     (l) Liens. The Borrower will not, and will not permit any Subsidiary to,
create, incur, or suffer to exist any Lien in or on the Property of the Borrower
or any of its Subsidiaries, whether now owned or hereafter acquired, except:
     (i) the existing Liens listed in Schedule II hereto and other Liens
existing on the Closing Date securing an obligation in an amount, in the case of
each such obligation, of less than $5,000,000 (and extension, renewal and
replacement Liens upon the same Property previously subject to such an existing
Lien, provided the amount secured by each Lien constituting such an extension,
renewal or replacement Lien shall not exceed the amount secured by the Lien
previously existing);
     (ii) Liens arising from taxes, assessments, or claims described in
Section 5.01(o) hereof that are not yet due or that remain payable without
penalty or to the extent permitted to remain unpaid under the proviso to such
Section 5.01(o);
     (iii) deposits or pledges to secure worker’s compensation, unemployment
insurance, old age benefits or other social security obligations, or in
connection with or to secure the performance of bids, tenders, trade contracts
or leases, or to secure statutory obligations, or stay, surety or appeal bonds,
or other pledges or deposits of like nature and all in the ordinary course of
business;
     (iv) Liens on Property securing all or part of the purchase price thereof
(including without limitation Liens in respect of leases of personal or real
Property) and Liens (whether or not assumed) existing in Property at the time of
purchase thereof by the Borrower or a Subsidiary, as the case may be (and
extension, renewal and replacement Liens upon the same property previously
subject to a Lien described in this clause (iv), provided the amount secured by
each Lien constituting such extension, renewal or replacement shall not exceed
the amount secured by the Lien previously existing), provided that each such
Lien is confined solely to the Property so purchased, improvements thereto and
proceeds thereof;
     (v) Liens resulting from progress payments or partial payments under United
States Government contracts or subcontracts thereunder;
Credit Agreement



--------------------------------------------------------------------------------



 



- 37 -

     (vi) Liens arising from legal proceedings, so long as such proceedings are
being contested in good faith by appropriate proceedings diligently conducted
and execution is stayed on all judgments resulting from any such proceedings;
     (vii) zoning restrictions, easements, minor restrictions on the use of real
property, minor irregularities in title thereto and other minor Liens that do
not in the aggregate materially detract from the value of a Property to, or
materially impair its use in the business of, the Borrower or such Subsidiary;
and
     (viii) other Liens securing Indebtedness in an aggregate amount, as to all
Liens under this clause (viii), not exceeding $50,000,000 at any time
outstanding.
     (m) Investments. The Borrower will not, and will not permit any Subsidiary
to, at any time purchase, acquire or own any stock, bonds, notes or other
securities of, or any partnership or other interest in, or make any capital
contribution to, any other Person (any of the foregoing being referred to in
this clause (m) as an “investment”), except:
     (i) investments, in addition to those otherwise permitted hereunder, listed
on Schedule VI;
     (ii) investments in Subsidiaries (subject to Section 5.01(m)(xii)) and
investments in any cooperative providing bottling, canning or other productive
goods or services to the Borrower or any Subsidiary;
     (iii) investments in obligations backed by the full faith and credit of the
United States of America;
     (iv) investments in certificates of deposit issued (i) by any of the
Lenders, or (ii) by any bank or by United States or Canadian commercial banks
having shareholders’ equity of at least $500,000,000 and whose long term
obligations are rated “AA” or “Aa” by Standard & Poor’s or Moody’s,
respectively;
     (v) investments in commercial paper or corporate promissory notes maturing,
or which may be redeemed by the holder, not more than six months after the date
of acquisition and rated “A-1” by Standard & Poor’s Corporation or “P-1” by
Moody’s;
     (vi) investments in repurchase agreements held in safekeeping at
substantial repositories and secured by investments of the kind listed in
clauses (iii), (iv) and (v) above;
     (vii) investments in time deposits denominated in Dollars in commercial
banks (including branch offices of United States banks) located in Western
Europe and having shareholders’ equity of at least $500,000,000;
     (viii) investments in assets, franchises and businesses after the Closing
Date, the result of which does not cause the Borrower to violate any term of
this Section 5.01, and as to which in the case of each such investment, the
chief financial officer of the Borrower shall have sent to each Bank a
certificate certifying that the acquisition is
Credit Agreement



--------------------------------------------------------------------------------



 



- 38 -

permitted hereunder including this clause (m), and in the event that the
purchase price of any soft drink bottling assets, franchises and business
acquired singly or as a group exceeds $50,000,000 shall have sent to each Lender
a copy of audited and/or unaudited financial statements for the most recently
completed fiscal year and interim period relating to the assets, franchises and
businesses acquired;
     (ix) investments in Persons, assets, franchises and businesses after the
Closing Date in connection with an exchange of bottling territories; provided
that on a pro forma basis after giving effect to each such investment (including
without limitation giving effect to Acquisition Cash Flow for the relevant
period) and the related disposition of bottling territories by the Borrower or
its Subsidiaries, the Borrower remains in compliance with the covenants set
forth in Sections 5.01(q) and (r);
     (x) investments in wholly-owned Subsidiaries formed for the purpose of
making investments permitted hereunder;
     (xi) other investments not exceeding $5,000,000 in the aggregate at any
time for the Borrower and all Subsidiaries; and
     (xii) investments in Consolidated Subsidiaries created or acquired after
the Closing Date up to but not exceeding $50,000,000 in any fiscal year of the
Borrower;
provided that anything herein to the contrary notwithstanding, the Borrower will
not, and will not permit its Subsidiaries to, acquire controlling interests in
any Person or Persons whose principal business is outside the beverage industry
if the aggregate consideration paid in respect of all such acquisitions after
the Closing Date would exceed $125,000,000.
     (n) Asset Dispositions. The Borrower will not, and will not permit any
Subsidiary to, sell, convey, assign, abandon or otherwise transfer or dispose
of, voluntarily or involuntarily (any of the foregoing being referred to in this
clause (n) as a “transaction” and any series of related transactions
constituting but a single transaction), any of its Property, tangible or
intangible, except:
     (i) transactions (including sales of trucks, vending machines and other
equipment) in the ordinary course of business;
     (ii) transactions between Consolidated Subsidiaries or between the Borrower
and Consolidated Subsidiaries;
     (iii) any sale of real property not used in the current operations of the
Borrower, provided that the aggregate proceeds of sales pursuant to this clause
(iii) shall not exceed $25,000,000 in any fiscal year of the Borrower;
     (iv) other sales, conveyances, assignments or other transfers or
dispositions in immediate exchange for cash or tangible assets, subject to prior
approval in each case by the Majority Lenders;
Credit Agreement



--------------------------------------------------------------------------------



 



- 39 -

     (v) other sales, conveyances, assignments or other transfers or
dispositions that do not in the aggregate exceed $10,000,000 in any fiscal year
of the Borrower;
     (vi) the sale for cash of any and all accounts receivable in a face amount
not to exceed $50,000,000;
     (vii) dispositions of Persons, assets, franchises and businesses after the
Closing Date in connection with an exchange of bottling territories; provided
that on a pro forma basis after giving effect to any such disposition and the
related acquisition of bottling territories by the Borrower or its Subsidiaries,
the Borrower remains in compliance with the covenants set forth in
Sections 5.01(q) and (r); and
     (viii) transfers or dispositions for cash, other than as provided by
clauses (i) through (vii) above, if on the date of the consummation thereof, if
such date is prior to the Commitment Termination Date, the Commitments are
permanently reduced on such date by the amount equal to the cash proceeds of
such transfers or dispositions less the amount of transaction costs and income
taxes incurred by the Borrower or one of its Subsidiaries in connection with
such transfer or disposition.
     (o) Payment of Claims. The Borrower will, and will cause each Subsidiary
to, pay or discharge any of the following described taxes, assessments, charges,
levies, claims and liabilities which are material to the Borrower and its
Subsidiaries when taken as a whole:
     (i) on or prior to the date on which penalties attach thereto, all taxes,
assessments and other governmental charges or levies imposed upon it or any of
its Property or income;
     (ii) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such Property; and
     (iii) on or prior to the date when due, all other lawful claims which, if
unpaid, might result in the creation of a Lien upon any such Property (other
than Liens not forbidden by Section 5.01(l) hereof) or which, if unpaid, might
give rise to a claim entitled to priority over general creditors of the Borrower
or such Subsidiary in a case under Title 11 (Bankruptcy) of the United States
Code, as amended, or in any insolvency proceeding or dissolution or winding-up
involving the Borrower or such Subsidiary;
provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, the Borrower or such Subsidiary need not
pay or discharge any such tax, assessment, charge, levy, claim or current
liability so long as the validity thereof is contested in good faith and by
appropriate proceedings diligently conducted and so long as such reserves or
other appropriate provisions as may be required by GAAP shall have been made
therefor and so long as such failure to pay or discharge does not have a
Material Adverse Effect.
     (p) Subsidiary Debt. Except as disclosed in Schedule VIII, the Borrower
will not permit any Subsidiary to incur or permit to exist any Indebtedness
except (i) Indebtedness to the
Credit Agreement



--------------------------------------------------------------------------------



 



- 40 -

Borrower or another Subsidiary and (ii) other Indebtedness in an aggregate
amount not exceeding $5,000,000 at any time outstanding.
     (q) Consolidated Cash Flow/Fixed Charges Ratio. The Borrower will not
permit the Consolidated Cash Flow/Fixed Charges Ratio, as determined quarterly
as of the last day of each fiscal quarter of the Borrower (and treating such
fiscal quarter as having been completed), to be less than 1.5 to 1.
     (r) Consolidated Funded Indebtedness/Cash Flow Ratio. The Borrower will not
permit the Consolidated Funded Indebtedness/Cash Flow Ratio, as determined
quarterly as of the last day of each fiscal quarter of the Borrower (and
treating such fiscal quarter as having been completed), to exceed 6.0 to 1.
     (s) Contingent Obligations. The Borrower will not, and will not permit its
Subsidiaries to, incur Contingent Obligations in respect of Indebtedness of any
Person in excess of $100,000,000 in the aggregate at any time (excluding
Contingent Obligations existing on the date hereof and disclosed in
Schedule VII).
ARTICLE 6
EVENTS OF DEFAULT
     SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or any Facility Fee or Utilization Fee or any other amount payable
hereunder when due and such failure remains unremedied for three Business Days;
or
     (b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in any certificate delivered in connection
with this Agreement shall prove to have been incorrect in any material respect
when made or deemed made; or
     (c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(b), (c)(1), (j), (q) or (r), (ii) the
Borrower shall fail to perform or observe the covenant contained in
Section 5.01(a) and such failure remains unremedied for five Business Days or
(iii) Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed,
and such failure, in the case of this clause (iii), remains unremedied for
30 days after notice thereof shall have been given to the Borrower by the
Administrative Agent; or
     (d) The Borrower or any of its Subsidiaries shall fail to pay any principal
of or interest on any other Indebtedness which is outstanding in an aggregate
principal amount of at least $25,000,000, or its equivalent in other currencies
(in this clause (d) called
Credit Agreement



--------------------------------------------------------------------------------



 



- 41 -

“Material Indebtedness”), in the aggregate when the same becomes due and payable
(whether at scheduled maturity, by required prepayment, acceleration, demand or
otherwise); or any other event shall occur or condition shall exist under any
agreement or instrument relating to any Material Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Material Indebtedness, or to
require the same to be prepaid or defeased (other than by a regularly required
payment); or
     (e) The Borrower or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
Property and such proceeding shall remain undismissed or unstayed for a period
of 60 days; or the Borrower or any of its Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or
     (f) (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition with respect to it or its debts under any such
law, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
Property, or the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 90 days; or
(iii) there shall be commenced against the Borrower or any of its Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its Property which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any of its Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above;
     (g) A Change in Control shall occur; or
Credit Agreement



--------------------------------------------------------------------------------



 



- 42 -

     (h) The Majority Lenders shall determine in good faith (which determination
shall be conclusive) that the potential liabilities associated with the events
set forth in clauses (i) through (vii) below, individually or in the aggregate,
could have a Material Adverse Effect:
     (i) The PBGC notifies a Plan pursuant to Section 4042 of ERISA by service
of a complaint, threat of filing a law suit or otherwise of its determination
that an event described in Section 4042(a) of ERISA has occurred, a Plan should
be terminated or a trustee should be appointed for a Plan; or
     (ii) Any action is taken to terminate a Plan pursuant to its provisions or
the plan administrator files with the PBGC a notice of intent to terminate a
Plan in accordance with Section 4041 of ERISA; or
     (iii) Any action is taken by a plan administrator to have a trustee
appointed for a Plan pursuant to Section 4042 of ERISA; or
     (iv) A return is filed with the Internal Revenue Service, or a Plan is
notified by the Secretary of the Treasury that a notice of deficiency under
Section 6212 of the Code has been mailed, with respect to the tax imposed under
Section 4971(a) of the Code for failure to meet the minimum funding standards
established under Section 412 of the Code; or
     (v) A Reportable Event occurs with respect to a Plan; or
     (vi) Any action is taken to amend a Plan to become an employee benefit plan
described in Section 4021(b)(1) of ERISA, causing a Plan termination under
Section 4041(e) of ERISA; or
     (vii) The Borrower or any member of a Controlled Group receives a notice of
liability or demand for payment on account of complete withdrawal under
Section 4203 of ERISA, partial withdrawal under Section 4205 of ERISA or on
account of becoming secondarily liable for withdrawal liability payments under
Section 4204 of ERISA (sale of assets); or
     (i) The Borrower or any of its Subsidiaries shall fail within 30 days to
pay, bond or otherwise discharge any judgment or order for the payment of money,
either singly or in the aggregate, in excess of $25,000,000, which is not stayed
on appeal or otherwise being appropriately contested in good faith;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such other amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the
Credit Agreement



--------------------------------------------------------------------------------



 



- 43 -

Borrower; provided, however, that in the event of an Event of Default with
respect to the Borrower of the kind referred to in clause (e) or (f) above
(A) the obligation of each Lender to make Advances shall automatically be
terminated and (B) the Advances, all such interest and all such other amounts
shall automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.
ARTICLE 7
THE ADMINISTRATIVE AGENT
     SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including, without limitation, enforcement or collection of
the Advances), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Lenders, and such instructions shall be
binding upon all Lenders; provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.
     SECTION 7.02. Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to the Lenders for any action taken or omitted to be taken by it
or them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable to the Lenders for any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iii) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or to inspect the
property (including the books and records) of the Borrower or any of its
Subsidiaries; (iv) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(v) shall incur no liability to the Lenders under or in respect of this
Agreement by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier, telegram, cable or telex) believed by it to
be genuine and signed or sent by the proper party or parties.
     SECTION 7.03. Citibank and Affiliates. With respect to its Commitment and
the Advances made by it, Citibank shall have the same rights and powers under
this Agreement as
Credit Agreement



--------------------------------------------------------------------------------



 



- 44 -

any other Lender and may exercise the same as though it were not the
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include Citibank in its individual capacity. Citibank and
its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, the Borrower,
any of its Subsidiaries and any Person who may do business with or own
securities of the Borrower or any such Subsidiary, all as if Citibank were not
the Administrative Agent and without any duty to account therefor to the
Lenders.
     SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
     SECTION 7.05. Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective amounts of their Commitments, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements found in a final-non-appealable judgment by a court of
competent jurisdiction to have resulted from the Administrative Agent’s gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Administrative Agent is not reimbursed for such expenses by the Borrower.
     SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Majority
Lenders. Upon any such resignation or removal, the Majority Lenders shall have
the right to appoint a successor Administrative Agent that, unless a Default or
Event of Default shall have occurred and then be continuing, is reasonably
acceptable to the Borrower. If no successor Administrative Agent shall have been
so appointed by the Majority Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Majority Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having total assets of at least $1,000,000,000. Upon the acceptance of any
Credit Agreement



--------------------------------------------------------------------------------



 



- 45 -

appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article 7 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.
     SECTION 7.07. Arrangers. Each Arranger, in its capacity as such, shall have
no obligation or responsibility hereunder and shall not become liable in any
manner hereunder to any party hereto.
ARTICLE 8
MISCELLANEOUS
     SECTION 8.01. Amendments, Etc. No amendment of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
the Borrower and the Majority Lenders, or by the Borrower and the Administrative
Agent on behalf of the Majority Lenders, and no waiver of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
the Administrative Agent with the consent of the Majority Lenders; provided,
however, that no amendment, or waiver shall, unless in writing and signed by all
the Lenders or by the Administrative Agent with the consent of all the Lenders,
do any of the following: (a) increase or extend the Commitments (other than as
contemplated by Sections 2.18 and 2.19), (b) reduce the principal of, or
interest on, the Notes or any fees (other than the Administrative Agent’s fee
referred to in Section 2.03(c)) or other amounts payable hereunder, (c) postpone
any date fixed for any payment of principal of, or interest on, the Advances or
any fees (other than the Administrative Agent’s fee referred to in
Section 2.03(c)) or other amounts payable hereunder, (d) change the second
sentence of Section 2.13(a), (e) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Advances which shall be required
for the Lenders or any of them to take any action hereunder or (f) amend this
Section 8.01; provided further that no amendment or waiver shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement. This Agreement and the agreement
referred to in Section 2.03(c) and the Notes constitute the entire agreement of
the parties with respect to the subject matter hereof and thereof.
     SECTION 8.02. Notices, Etc.
     (a) Subject to clauses (b) through (e) below, all notices and other
communications provided for hereunder shall be in writing (including telecopier)
and mailed, telecopied or delivered by hand:
Credit Agreement



--------------------------------------------------------------------------------



 



- 46 -

  (i)   if to the Borrower:         Coca-Cola Bottling Co. Consolidated
4100 Coca-Cola Plaza
Charlotte, NC 28211
Attention: Vice President & Treasurer         Telephone No.: (704) 557-4633
Telecopier No.: (704) 557-4451     (ii)   if to the Administrative Agent:      
  Citibank, N.A.
Two Penns Way, Suite 200
New Castle, Delaware 19720         Attention: Kimberly Eidam-Melendez        
Telephone No.: (302) 894-6012
Telecopier No.: (212) 994-0961     (iii)   if to any Lender, at the Domestic
Lending Office of such Lender;

or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent. All such
notices and communications shall be deemed to have been duly given or made
(i) in the case of hand deliveries, when delivered by hand, (ii) in the case of
mailed notices, three Business Days after being deposited in the mail, postage
prepaid, and (iii) in the case of telecopier notice, when transmitted and
confirmed during normal business hours (or, if delivered after the close of
normal business hours, at the beginning of business hours on the next Business
Day), except that notices and communications to the Administrative Agent
pursuant to Article 2 or 7 shall not be effective until received by the
Administrative Agent.
     (b) The Borrower hereby agrees that it will use its best efforts to provide
to the Administrative Agent all information, documents and other materials that
it is obligated to furnish to the Administrative Agent pursuant to this
Agreement, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (ii) provides notice of any Default or Event of Default under
this Agreement or (iii) is required to be delivered to satisfy any condition
precedent to the occurrence of the Closing Date and/or any borrowing (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com. In addition, the Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
herein but only to the extent requested by the Administrative Agent.
Credit Agreement



--------------------------------------------------------------------------------



 



- 47 -

     (c) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
     (d) The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes hereof. Each Lender agrees that notice to it (as provided in the
next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes hereof. Each Lender agrees (i) to provide to the
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement, an e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.
     (e) Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant hereto in any
other manner specified herein.
     SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, and no course
of dealing with respect to, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
Credit Agreement



--------------------------------------------------------------------------------



 



- 48 -

     SECTION 8.04. Costs, Expenses and Indemnification.
     (a) The Borrower agrees to pay and reimburse on demand (i) all reasonable
costs and expenses of the Administrative Agent and each Arranger in connection
with the preparation, execution, delivery, administration, modification and
amendment of this Agreement and the other documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities under
this Agreement, and (ii) all costs and expenses, if any (including, without
limitation, reasonable counsel fees and expenses of the Administrative Agent and
each of the Lenders), incurred by the Administrative Agent or any Lender in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other documents to be delivered
hereunder, including, without limitation, reasonable counsel fees and expenses
in connection with the enforcement of rights under this Section 8.04(a). Such
reasonable fees and out-of-pocket expenses shall be reimbursed by the Borrower
upon presentation to the Borrower of a statement of account, regardless of
whether this Agreement is executed and delivered by the parties hereto or the
transactions contemplated by this Agreement are consummated.
     (b) (i) The Borrower hereby agrees to indemnify the Administrative Agent,
each Arranger, each Lender and each of their respective Affiliates and their
respective officers, directors, employees, agents, advisors and representatives
(each, an “Indemnified Party”) from and against any and all direct claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to this Agreement or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Advances, whether or not such investigation,
litigation or proceeding is brought by the Borrower, any of its shareholders or
creditors, an Indemnified Party or any other Person, or an Indemnified Party is
otherwise a party thereto, and whether or not any of the conditions precedent
set forth in Article 3 are satisfied or the other transactions contemplated by
this Agreement are consummated, except to the extent such direct claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct.
     (ii) The Borrower hereby further agrees that (i) no Indemnified Party shall
have any liability to the Borrower for or in connection with or relating to this
Agreement or the transactions contemplated hereby or thereby or any use made or
proposed to be made with the proceeds of the Advances, except to the extent such
liability is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct and (ii) the Borrower will not assert any claim against the
Administrative Agent or any Lender, any of their respective Affiliates, or any
of their respective directors, officers, employees, attorneys or agents, on any
theory of liability, for consequential, indirect, special or punitive damages
arising out of or relating to this Agreement or the actual or proposed use of
any Advance.
Credit Agreement



--------------------------------------------------------------------------------



 



- 49 -

     (c) If any payment of principal of, or Conversion or Continuation of, any
Eurodollar Rate Advance of a Lender is made on a day other than the last day of
an Interest Period for such Advance as a result of any optional or mandatory
prepayment, acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason, the Borrower shall pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses (other than
loss of profit) which it may reasonably incur as a result of such payment,
Continuation or Conversion and the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Advance. A
certificate as to the amount of such losses, costs and expenses, submitted to
the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.
     SECTION 8.05. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each Lender
and their respective successors and permitted assigns, provided that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
     SECTION 8.06. Assignments and Participations.
     (a) Each Lender may, with notice to and the consent of the Administrative
Agent and, unless an Event of Default shall have occurred and be continuing, the
Borrower (such consents not to be unreasonably withheld), assign to one or more
banks or other entities all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it); provided that:
     (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations of the assigning Lender under this
Agreement,
     (ii) except in the case of an assignment by a Lender to one of its
Affiliates or to another Lender, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event (unless the Borrower and the Administrative Agent otherwise agree) be
less than the lesser of (x) such Lender’s Commitment hereunder and (y)
$5,000,000 or an integral multiple of $1,000,000 in excess thereof,
     (iii) each such assignment shall be to an Eligible Assignee,
     (iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, and
     (v) the parties to each such assignment (other than the Borrower) shall
deliver to the Administrative Agent a processing and recordation fee of $3,500.
Upon such execution, delivery, acceptance and recording, from and after the
Closing Date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such
Credit Agreement



--------------------------------------------------------------------------------



 



- 50 -

Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
     (b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as administrative agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
     (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed (and the Borrower and the Administrative Agent shall have consented to
the relevant assignment) and is in substantially the form of Exhibit B hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.
     (d) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of each of
the Lenders and, with respect to Lenders, the Commitment of, and principal
amount of the Advances owing to, each such Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for the purposes of this Agreement. The Register shall be
available for inspection by the
Credit Agreement



--------------------------------------------------------------------------------



 



- 51 -

Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
     (e) Each Lender may sell participations to one or more Persons in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment and the Advances owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) in any proceeding under the Federal
Bankruptcy Code in respect of the Borrower, such Lender shall remain and be, to
the fullest extent permitted by law, the sole representative with respect to the
rights and obligations held in the name of such Lender (whether such rights or
obligations are for such Lender’s own account or for the account of any
participant) and (v) no participant under any such participation agreement shall
have any right to approve any amendment or waiver of any provision of this
Agreement, or to consent to any departure by the Borrower therefrom, except to
the extent that any such amendment, waiver or consent would (x) reduce the
principal of, or interest on, the Notes, in each case to the extent the same are
subject to such participation, or (y) postpone any date fixed for the payment of
principal of, or interest on, the Advances, in each case to the extent the same
are subject to such participation.
     (f) Any Lender may, in connection with any permitted assignment or
participation or proposed assignment or participation pursuant to this
Section 8.06 and subject to the provisions of Section 8.12, disclose to the
assignee or participant or proposed assignee or participant any information
relating to the Borrower or any of its Subsidiaries or Affiliates furnished to
such Lender by or on behalf of the Borrower.
     (g) Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time, without the consent of the Administrative Agent or the
Borrower, create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, the Advances owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System.
     (h) Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time, without the consent of the Administrative Agent or the
Borrower, assign to an Affiliate of such Lender all or any portion of its rights
(but not its obligations) under this Agreement.
     SECTION 8.07. Governing Law; Submission to Jurisdiction. This Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York. The Borrower hereby submits to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York state court sitting in New York City for the purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. The Borrower hereby irrevocably appoints CT Corporation
System (the “Process Agent”), with an office on the date hereof at 111 8th
Avenue, 13th Floor, New York, New York 10011, as its agent and true and lawful
attorney-in-fact in its name, place
Credit Agreement



--------------------------------------------------------------------------------



 



- 52 -

and stead to accept on behalf of the Borrower and its Property service of the
copies of the summons and complaint and any other process which may be served in
any such legal proceedings brought in any such court, and the Borrower agrees
that the failure of the Process Agent to give any notice of any such service of
process to the Borrower shall not impair or affect the validity of such service
or, to the extent permitted by applicable law, the enforcement of any judgment
based thereon. The Borrower irrevocably waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.
     SECTION 8.08. Severability. In case any provision in this Agreement shall
be held to be invalid, illegal or unenforceable, such provision shall be
severable from the rest of this Agreement, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
     SECTION 8.09. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. Any
counterpart hereof may be executed and delivered via telecopier, and each such
counterpart so executed and delivered shall have the same force and effect as an
originally executed and delivered counterpart hereof.
     SECTION 8.10. Survival. The obligations of the Borrower under
Sections 2.02(b), 2.07, 2.11, 2.14 and 8.04, and the obligations of the Lenders
under Section 7.05, shall survive the repayment of the Advances and the
termination of the Commitments. In addition, each representation and warranty
made, or deemed to be made by any Notice of Borrowing, herein or pursuant hereto
shall survive the making of such representation and warranty, and no Lender
shall be deemed to have waived, by reason of making any Advance, any Default or
Event of Default that may arise by reason of such representation or warranty
proving to have been false or misleading.
     SECTION 8.11. Waiver of Jury Trial. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     SECTION 8.12. Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Borrower or any of its Subsidiaries or
Affiliates pursuant to this Agreement in confidence and for use in connection
with this Agreement, including without limitation for use in connection with its
rights and remedies hereunder, except for disclosure (a) to other Lenders and
their respective Affiliates, (b) to legal counsel, accountants, and other
professional advisors to such Lender, (c) to regulatory officials, (d) as
requested pursuant to or as required by law, regulation, or legal process,
(e) in connection with any legal proceeding to which such Lender is a party and
(f) to a proposed assignee or participant
Credit Agreement



--------------------------------------------------------------------------------



 



- 53 -

permitted under Section 8.06 which shall have agreed in writing to keep such
disclosed confidential information confidential in accordance with this Section.
     SECTION 8.13. Nonliability of Lenders. The relationship between the
Borrower and the Lenders and the Administrative Agent shall be solely that of
borrower and lender and neither the Administrative Agent nor any Lender shall
have any fiduciary responsibilities to the Borrower.
     SECTION 8.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
Credit Agreement



--------------------------------------------------------------------------------



 



- 54 -

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            Borrower


COCA-COLA BOTTLING CO. CONSOLIDATED
      By   /s/ Clifford M. Deal III         Name:   Clifford M. Deal, III       
Title:   Vice President and Treasurer     

            Administrative Agent


CITIBANK, N.A.,
as Administrative Agent    

            By   /s/ John Judge         Name:   John Judge        Title:   Vice
President   

Credit Agreement



--------------------------------------------------------------------------------



 



- 55 -

         

            Banks


CITIBANK, N.A.
      By   /s/ John Judge         Name:   John Judge        Title:   Vice
President   

Credit Agreement



--------------------------------------------------------------------------------



 



- 56 -

         

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By   /s/ Denis Waltrich         Name:   Denis Waltrich        Title:  
Vice President   

Credit Agreement



--------------------------------------------------------------------------------



 



- 57 -

         

            COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH
    By   /s/ Tamira Treffers-Herrera         Name:   Tamira Treffers-Herrera   
    Title:   Executive Director   

            By   /s/ Rebecca Morrow         Name:   Rebecca Morrow       
Title:   Executive Director   

Credit Agreement



--------------------------------------------------------------------------------



 



- 58 -

         

            SUNTRUST BANK
      By   /s/ Hugh E. Brown         Name:   Hugh E. Brown        Title:  
Director   

Credit Agreement



--------------------------------------------------------------------------------



 



- 59 -

         

            BRANCH BANKING AND TRUST COMPANY
      By   /s/ Stuart M. Jones         Name:   Stuart M. Jones        Title:  
Senior Vice President   

Credit Agreement



--------------------------------------------------------------------------------



 



- 60 -

         

            KBC BANK N.V.
      By   /s/ Thomas G. Jackson         Name:   Thomas G. Jackson       
Title:   First Vice President   

            By   /s/ Robert Snauffer         Name:   Robert Snauffer       
Title:   First Vice President     

Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Banks, Commitments and Lending Offices

                              Domestic   Eurodollar Bank   Commitment   Lending
Office   Lending Office
Citibank, N.A.
  $ 50,000,000     Citibank, N.A.
  Citibank, N.A.

 
          Two Penns Way
  Two Penns Way

 
          New Castle, DE 19720
  New Castle, DE 19720

 
          Attn: Christina Quezon   Attn: Christina Quezon
 
               
Wachovia Bank,
    50,000,000     Wachovia Bank,
  Wachovia Bank,

National Association
          National Association
  National Association

 
          1339 Chestnut Street
  1339 Chestnut Street

 
          Philadelphia, PA 19107   Philadelphia, PA 19107
 
               
Cooperatieve Centrale
    30,000,000     Cooperatieve Centrale
  Cooperatieve Centrale

Raiffeisen-
         
Raiffeisen-
 
Raiffeisen-
Boerenleenbank B.A.,
         
Boerenleen bank B.A.,
 
Boerenleen bank B.A.,
“Rabobank International”,
         
“Rabobank
 
“Rabobank
New York Branch
         
International”, New
 
International”, New
 
         
York Branch
 
York Branch
 
          245 Park Ave.
  245 Park Ave.

 
          New York, NY 10167   New York, NY 10167
 
               
SunTrust Bank
    30,000,000     SunTrust Bank
  SunTrust Bank

 
          303 Peachtree Street,
  303 Peachtree Street,

 
          3rd Floor
  3rd Floor

 
          Atlanta, GA 30308   Atlanta, GA 30308
 
               
Branch Banking
    30,000,000     Branch Banking
  Branch Banking

and Trust Company
         
and Trust Company
 
and Trust Company
 
          200 S. College Street
  200 S. College Street

 
          2nd Floor
  2nd Floor

 
          Charlotte, NC 28202   Charlotte, NC 28202
 
               
KBC Bank N.V.
    10,000,000     KBC Bank N.V.
  KBC Bank N.V.

 
          1177 Avenue of the
  1177 Avenue of the

 
          Americas
  Americas

 
          New York, NY 10036   New York, NY 10036
 
                         
Total
  $ 200,000,000          

Schedule I

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF BORROWING
Citibank, N.A., as Administrative
     Agent for the Lenders parties
     to the Credit Agreement
     referred to below
Two Penns Ways, Suite 200
New Castle, Delaware 19720
Attention:
[Date]
Ladies and Gentlemen:
          The undersigned, Coca-Cola Bottling Co. Consolidated (the “Borrower”),
refers to the Amended and Restated Credit Agreement, dated as of March 8, 2007
(as from time to time amended, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
parties thereto and Citibank, N.A., as Administrative Agent for said Lenders,
and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Borrowing (the “Proposed
Borrowing”) under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing as required by Section 2.02(a) of the
Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is ______ ______, ___.
     (ii) The Type of Advances initially comprising the Proposed Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].
     (iii) The amount of the Proposed Borrowing is $                    .
     [(iv) The initial Interest Period for each Advance made as part of the
Proposed Borrowing is ___month[s]]1.
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (a) the representations and warranties contained in Section 4.01 of the
Credit Agreement (excluding, in the case of a Borrowing after the initial
Borrowing, the Excluded Representations) are correct in all material respects,
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds therefrom, as
 

1   For Eurodollar Rate Advances only.

Form of Notice of Borrowing

 



--------------------------------------------------------------------------------



 



- 2 -
though made on and as of such date (unless expressly stated to relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);
     (b) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or a Default.

                  Very truly yours,    
 
                COCA-COLA BOTTLING CO. CONSOLIDATED    
 
           
 
  By        
 
     
 
Title:    

Form of Notice of Borrowing

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT AND ACCEPTANCE
Dated _____ _____, _____
          Reference is made to the Amended and Restated Credit Agreement dated
as of March 8, 2007 (as from time to time amended, the “Credit Agreement”) among
Coca-Cola Bottling Co. Consolidated, a Delaware corporation (the “Borrower”),
the Lenders (as defined in the Credit Agreement) and Citibank, N.A., as
Administrative Agent for the Lenders (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.
                               (the “Assignor”) and                      (the
“Assignee”) agree as follows:
          1. Effective on the Effective Date (as defined below), and subject to
payment to the Assignor specified in Schedule 1, the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof which represents the percentage
interest specified on Schedule 1 of all outstanding rights and obligations under
the Credit Agreement, including, without limitation, such interest in the
Assignor’s Commitment and the Advances owing to the Assignor. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth in Schedule 1.
          2. Effective on the Effective Date, Assignor (i) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto.
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Administrative Agent to take such action as
administrative agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the
Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



- 2 -
terms thereof, together with such powers as are reasonably incidental thereto;
(v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; [and] (vi) specifies as its Domestic Lending Office
(and address for notices) and Eurodollar Lending Office the offices set forth
beneath its name on the signature pages hereof [and (vii) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty].1
          4. Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee and the consent of the Borrower, it will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent. The Effective Date of this Assignment and Acceptance shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule 1 hereto (the “Effective Date”).
          5. Upon such acceptance and recording by the Administrative Agent, as
of the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
          6. Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest, Facility
Fee and Utilization Fee with respect thereto) to the Assignee. The Assignor and
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement for periods prior to the Effective Date directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the law of the State of New York.
          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.
 

1   If the Assignee is organized under the laws of a jurisdiction outside the
United States.

Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE

         
Percentage assigned to Assignee
    %  
 
     
 
       
Assignee’s Commitment
  $    
 
     
 
       
Aggregate outstanding principal amount of Advances assigned
  $    
 
     
 
       
Consideration payable by Assignee to Assignor
  $    
 
     

     
Effective Date (if other than date of acceptance by Administrative Agent)*
_______________   ___, ___

                  [NAME OF ASSIGNOR], as Assignor    
 
           
 
  By        
 
     
 
Title:    

Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



- 2 -

                  [NAME OF ASSIGNEE], as Assignee    
 
           
 
  By        
 
     
 
Title:    
 
           
 
  Domestic Lending Office:    
 
           
 
  Eurodollar Lending Office:    

 

*   This date should be no earlier than the date of acceptance by the
Administrative Agent.

Accepted this ___day of                     , ___
CITIBANK, N.A., as Administrative Agent

         
By
       
 
 
 
Title:    

CONSENTED TO:
COCA-COLA BOTTLING CO. CONSOLIDATED

         
By
 
 
   
 
  Title:    

Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[Form of Opinion of Special Counsel to the Borrower]
[                     ], 2007
To the Banks party to the Credit
     Agreement referred to below
Citibank, N.A., as Administrative Agent
Two Penns Way, Suite 200
New Castle, Delaware 19720
Ladies and Gentlemen:
     We have acted as counsel to Coca-Cola Bottling Co. Consolidated, a Delaware
corporation (the “Borrower”), in connection with the loan transaction (the “Loan
Transaction”) contemplated by the Amended and Restated Credit Agreement dated as
of March 8, 2007 (the “Credit Agreement”) among the Borrower, the Banks named
therein (collectively, the “Lenders”) and Citibank, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”). All
capitalized terms used and not otherwise defined herein shall have the same
meanings as are ascribed to them in the Credit Agreement. This opinion letter is
being delivered pursuant to Section 3.01(d) of the Credit Agreement.
     In rendering the opinions set forth herein, we have reviewed the Credit
Agreement as well as a copy of the Restated Certificate of Incorporation of the
Borrower, as certified by the Delaware Secretary of State on March ___, 2007
(the “Certificate of Incorporation”), the Amended and Restated Bylaws of the
Borrower (the “Bylaws”), certified copies of the resolutions of the board of
directors of the Borrower and such other documents, and have considered such
matters of law and fact, in each case as we, in our professional judgment, have
deemed appropriate to render the opinions contained herein. With respect to
certain facts, we have considered it appropriate to rely upon certificates or
other comparable documents of public officials and officers or other appropriate
representatives of the Borrower.
     The phrases “to our knowledge” and “known to us” mean the conscious
awareness by lawyers in the primary lawyer group of factual matters such lawyers
recognize as being relevant to the opinion or confirmation so qualified. Where
any opinion or confirmation is qualified by the phrase “to our knowledge” or
“known to us,” the lawyers in the primary lawyer group are without knowledge, or
conscious awareness, that the opinion or confirmation is untrue. “Primary lawyer
group” means any lawyer in this firm (i) who signs this opinion letter, (ii) who
is actively involved in negotiating or documenting the Loan Transaction or
(iii) solely as to information relevant to a particular opinion or factual
confirmation issue, who is primarily responsible for providing the response
concerning the particular opinion or issue.
Form of Opinion of Special Counsel to the Borrower

 



--------------------------------------------------------------------------------



 



- 2 -
     The opinions set forth herein are limited to matters governed by the laws
of the State of North Carolina, the federal laws of the United States and the
Delaware General Corporation Law, and no opinion is expressed herein as to the
laws of any other jurisdiction. We note that the Credit Agreement provides that
it is to be governed by the laws of New York. Our opinion herein as to the
legality, validity, binding effect and enforceability of the Credit Agreement is
intended to address the legality, validity, binding effect and enforceability of
the Credit Agreement were it, notwithstanding such provision, governed by the
laws of the State of North Carolina, and is not intended to address matters of
New York law. We express no opinion concerning any matter respecting or affected
by any laws other than laws that a lawyer exercising customary professional
diligence would reasonably recognize as being directly applicable to the
Borrower and/or the Loan Transaction or both.
     Based upon and subject to the foregoing and the further assumptions,
limitations and qualifications hereinafter expressed, it is our opinion that:
     1. The Borrower is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.
     2. The Borrower has all requisite corporate power to execute, deliver and
perform its obligations and incur liabilities under the Credit Agreement.
     3. The Borrower has duly authorized the execution, delivery and performance
of, and the incurrence of its obligations under, the Credit Agreement by all
necessary corporate action and has duly executed and delivered the Credit
Agreement.
     4. The Credit Agreement constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms.
     5. The execution and delivery by the Borrower of the Credit Agreement and
the performance by the Borrower of its obligations therein do not and will not
(a) violate the Certificate of Incorporation or the Bylaws of the Borrower,
(b) result in a breach of, constitute a default or require any consent under, or
result in the acceleration or required prepayment of any indebtedness or the
imposition of any Lien upon any property of the Borrower pursuant to the terms
of any Listed Agreement or (c) violate the terms of any Court Order. For
purposes hereof, (x) the term “Listed Agreement” means any of those agreements
to which the Borrower is a party listed on Annex A hereto, and (y) the term
“Court Order” means any judicial or administrative judgment, order, writ,
injunction, decree or arbitral decision that names the Borrower and is
specifically directed to it or its properties and that is known to us.
     6. The execution and delivery by the Borrower of the Credit Agreement and
performance by the Borrower of its obligations therein do not violate applicable
provisions of statutory laws, rules or regulations.
     7. No consent, approval, authorization or other action by, or filing or
registration with, any governmental or regulatory authority or agency of the
United States or the State of North Carolina is required as a condition to the
effectiveness or legality of the Borrower’s
Form of Opinion of Special Counsel to the Borrower

 



--------------------------------------------------------------------------------



 



- 3 -
execution and delivery of, and the performance of its obligations under, the
Credit Agreement and consummation of the Loan Transaction (including its
incurrence of liabilities under the Credit Agreement).
     8. Assuming the Borrower uses proceeds of the Advances in the manner
contemplated by Section 5.01(b) of the Credit Agreement, the execution, delivery
and performance by the Borrower of the Credit Agreement and the consummation by
the Borrower of the Loan Transaction do not and will not violate Regulations T,
U or X of the Board of Governors of the Federal Reserve System, as amended.
     9. The Borrower is not an “investment company”, or a Person “controlled by”
an “investment company”, as such terms are defined in the Investment Company Act
of 1940, as amended.
     10. To our knowledge and except as disclosed in filings of the Borrower
with the Securities and Exchange Commission, there is no action, suit or
proceeding at law or in equity, or by or before any governmental instrumentality
or agency or arbitral body, now pending or overtly threatened that names and is
against the Borrower or any of its Subsidiaries or any of their respective
properties that, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.
     We call your attention to the fact that as a matter of customary practice,
certain assumptions underlying opinions are understood to be implicit. In
addition, the opinions expressed above are subject to the following assumptions,
qualifications and limitations:

  (a)   This opinion is subject to the effect of applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and similar laws
affecting the enforcement of creditors’ rights generally.     (b)   This opinion
is subject to the effect of general principles of equity (regardless of whether
considered in a proceeding in equity or at law), which may, among other things,
deny rights of specific performance.     (c)   Our opinion in paragraph 4 above
is also subject to the effect of general principles of commercial
reasonableness, good faith and fair dealing to the extent required of the
Administrative Agent and the Lenders by applicable law.     (d)   In rendering
our opinion that the Borrower “validly existing” and “in good standing”, we have
relied solely upon a Certificate of Good Standing regarding the Borrower from
the Delaware Secretary of State dated March ___, 2007.     (e)   We express no
opinion as to the enforceability of any provisions contained in the Credit
Agreement that (i) purport to excuse a party for liability for its own acts,
(ii) require waivers or amendments to be made only in writing, or (iii) purport
to effect waivers of constitutional, statutory or equitable rights or the effect
of applicable laws.

Form of Opinion of Special Counsel to the Borrower

 



--------------------------------------------------------------------------------



 



- 4 -

  (f)   We do not express any opinion as to the enforceability of contractual
provisions of the Credit Agreement concerning choice of law, choice of forum or
consent to the jurisdiction of courts, venue of actions or means of service of
process.     (g)   We do not express any opinion as to the enforceability of
provisions of the Credit Agreement purporting to waive the right of jury trial.
    (h)   We do not express any opinion as to the enforceability of provisions
of the Credit Agreement purporting to reconstitute the terms thereof as
necessary to avoid a claim or defense of usury.     (i)   We do not express any
opinion as to the enforceability of provisions of the Credit Agreement
purporting to require a party thereto to pay or reimburse attorneys’ fees
incurred by another party, or to indemnify another party therefor, which
provisions may be limited by applicable statutes and decisions relating to the
collection and award of attorneys’ fees.     (j)   We do not express any opinion
as to the enforceability of provisions that enumerated remedies are not
exclusive or that a party has the right to pursue multiple remedies without
regard to other remedies elected or that all remedies are cumulative.     (k)  
We do not express any opinion as to the enforceability of severability
provisions.     (l)   We do not express any opinion as to the enforceability of
provisions permitting the exercise, under certain circumstances, of rights
without notice or without providing opportunity to cure failures to perform.    
(m)   We do not express any opinion as to the enforceability of provisions that
purport to create rights of setoff otherwise than in accordance with applicable
law.     (n)   The Credit Agreement contains a provision to the effect that no
failure on the part of any Lender or the Administrative Agent to exercise, and
no delay in exercising, and no course of dealing with respect to, any right
thereunder shall operate as a waiver thereof. The North Carolina Court of
Appeals has held that when the holder of a promissory note regularly accepts
late payments, it is deemed to waive its right to accelerate the indebtedness
because of late payments until it notifies the maker that prompt payments are
again required. Driftwood Manor Investors v. City Federal Savings & Loan Ass’n,
63 N.C. App. 459, 464, 305 S.E.2d 204, 207 (1983).

     This opinion letter is delivered solely for the benefit of the
Administrative Agent and each of the Lenders and any successor or permitted
assignee of the Administrative Agent or of any Lender in connection with the
Loan Transaction and may not be used or relied upon by any other person or for
any other purpose without our prior written consent in each instance;
Form of Opinion of Special Counsel to the Borrower

 



--------------------------------------------------------------------------------



 



- 5 -
provided, that this opinion letter may be used without our consent (i) as
required by applicable law or regulation, (ii) pursuant to judicial process or
government order or requirement and (iii) in connection with any enforcement of
rights in respect of the transactions described herein. Our opinions expressed
herein are as of the date hereof, and we undertake no obligation to advise you
of any changes in applicable law or any other matters that may come to our
attention after the date hereof that may affect our opinions expressed herein.
Very truly yours,
KENNEDY COVINGTON LOBDELL & HICKMAN, L.L.P.
Form of Opinion of Special Counsel to the Borrower

 



--------------------------------------------------------------------------------



 



ANNEX A
1. Supplemental Indenture, dated as of March 3, 1995, between the Borrower and
Citibank, N.A. (as successor to NationsBank of Georgia, National Association,
the initial trustee).
2. Form of the Borrower’s 6.85% Debentures due 2007.
3. Form of the Borrower’s 7.20% Debentures due 2009.
4. Form of the Borrower’s 6.375% Debentures due 2009.
5. Form of the Borrower’s 5.00% Senior Notes due 2012.
6. Form of the Borrower’s 5.30% Senior Notes due 2015.
7. Form of the Borrower’s 5.00% Senior Notes due 2016.
8. Second Amended and Restated Promissory Note, dated as of August 25, 2005, by
and between Piedmont Coca-Cola Bottling Partnership and the Borrower.
9. Amended and Restated Guaranty Agreement, effective as of July 15, 1993, made
by the Borrower and each of the other guarantor parties thereto in favor of
Trust Company Bank and Teachers Insurance and Annuity Association of America.
10. Amended and Restated Guaranty Agreement, dated as of May 18, 2000, made by
the Borrower in favor of Wachovia Bank, N.A.
11. Guaranty Agreement, dated as of December 1, 2001, made by the Borrower in
favor of Wachovia Bank, N.A.
12. Stock Rights and Restrictions Agreement, dated January 27, 1989, by and
between the Borrower and The Coca-Cola Company.
13. Sample bottling franchise agreement, effective as of May 28, 1999, between
the Borrower and The Coca-Cola Company, as filed as Exhibit 10.2 to the
Borrower’s Annual Report on Form 10-K for the fiscal year ended December 29,
2002.
14. Lease, dated as of January 1, 1999, by and between the Borrower and Ragland
Corporation.
15. First Amendment to Lease and First Amendment to Memorandum of Lease, dated
as of August 30, 2002, between Ragland Corporation and the Borrower.
16. Lease Agreement, dated as of December 15, 2000, between the Borrower and
Harrison Limited Partnership One.
Form of Opinion of Special Counsel to the Borrower

 



--------------------------------------------------------------------------------



 



- 2 -
17. Lease Agreement, dated as of December 18, 2006, between CCBCC Operations,
LLC and Beacon Investment Corporation.
18. Limited Liability Company Operating Agreement of Coca-Cola Bottlers’ Sales &
Services Company, LLC, made as of January 1, 2003, among the Borrower and other
Coca-Cola Bottlers party thereto.
19. Partnership Agreement of Piedmont Coca-Cola Bottling Partnership (formerly
known as Carolina Coca-Cola Bottling Partnership), dated as of July 2, 1993, by
and among Carolina Coca-Cola Bottling Investments, Inc., Coca-Cola Ventures,
Inc., Coca-Cola Bottling Co. Affiliated, Inc., Fayetteville Coca-Cola Bottling
Company and Palmetto Bottling Company.
20. First Amendment to Partnership Agreement, dated as of August 5, 1993, by and
among Carolina Coca-Cola Bottling Investments, Inc., Coca-Cola Ventures, Inc.
and Palmetto Bottling Company.
21. Second Amendment to Partnership Agreement, dated as of August 12, 1993, by
and among Carolina Coca-Cola Bottling Investments, Inc., Coca-Cola Ventures,
Inc. and Palmetto Bottling Company.
22. Master Amendment to Partnership Agreement, Management Agreement and
Definition and Adjustment Agreement, dated as of January 2, 2002, by and among
Piedmont Coca-Cola Bottling Partnership, CCBCC of Wilmington, Inc., The
Coca-Cola Company, Piedmont Partnership Holding Company, Coca-Cola Ventures,
Inc. and the Borrower.
23. Fourth Amendment to Partnership Agreement, dated as of March 28, 2003, by
and among Piedmont Coca-Cola Bottling Partnership, Piedmont Partnership Holding
Company and Coca-Cola Ventures, Inc.
24. Amended and Restated Can Supply Agreement, dated as of February 28, 2007,
between Coca-Cola Bottlers’ Sales & Services Company, LLC, in its capacity as
agent for the Borrower, and Rexam Beverage Can Company.
Form of Opinion of Special Counsel to the Borrower

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[Form of Opinion of Special New York
Counsel to the Administrative Agent]
[                     ], 2007
To the Banks party to the
     Credit Agreement referred to below
Citibank, N.A., as Administrative Agent
Two Penns Way
New Castle, DE 19720
Ladies and Gentlemen:
          We have acted as special New York counsel to Citibank, N.A. (the
“Administrative Agent”), as Administrative Agent, in connection with the Amended
and Restated Credit Agreement dated as of March 8, 2007 (the “Credit Agreement”)
among Coca-Cola Bottling Co. Consolidated (the “Borrower”), the lenders named
therein and the Administrative Agent, amending and restating the Credit
Agreement dated as of April 7, 2005 (the “Existing Credit Agreement”) among the
Borrower, the lenders named therein and the Administrative Agent. Terms defined
in the Credit Agreement are used herein as defined therein. This opinion is
being delivered pursuant to Section 3.01(e) of the Credit Agreement.
          In rendering the opinions expressed below, we have examined the Credit
Agreement. In our examination, we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity with authentic original documents of all documents submitted to
us as copies.
          In rendering the opinions expressed below, we have assumed, with
respect to the Credit Agreement, that:

  (i)   the Credit Agreement has been duly authorized by, has been duly executed
and delivered by, and (except to the extent set forth in the opinions below as
to the Borrower) constitutes legal, valid, binding and enforceable obligations
of, all of the parties thereto;     (ii)   all signatories to the Credit
Agreement have been duly authorized;     (iii)   all of the parties to the
Credit Agreement are duly organized and validly existing and have the power and
authority (corporate or other) to execute, deliver and perform the Credit
Agreement; and

Form of Opinion of Special New York Counsel to the Administrative Agent

 



--------------------------------------------------------------------------------



 



- 2 -

  (iv)   all Persons that are, immediately before the Closing Date, parties to
the Existing Credit Agreement have executed and delivered the Credit Agreement
or have otherwise consented to the amendment and restatement of the Existing
Credit Agreement effected thereby.

          Based upon and subject to the foregoing and subject also to the
comments and qualifications set forth below, and having considered such
questions of law as we have deemed necessary as a basis for the opinions
expressed below, we are of the opinion that the Credit Agreement constitutes the
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights of creditors generally and except as the enforceability of
the Credit Agreement is subject to the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law),
including, without limitation, (a) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (b) concepts of
materiality, reasonableness, good faith and fair dealing.
          The foregoing opinions are subject to the following comments and
qualifications:
     (a) The enforceability of Section 8.04(b) of the Credit Agreement may be
limited by laws limiting the enforceability of provisions exculpating or
exempting a party from, or requiring indemnification of a party for, its own
action or inaction, to the extent such action or inaction involves gross
negligence, recklessness or willful or unlawful conduct.
     (b) The enforceability of provisions in the Credit Agreement to the effect
that terms may not be waived or modified except in writing may be limited under
certain circumstances.
     (c) We express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Bank is located (other than the State of New York)
that limit the interest, fees or other charges such Bank may impose,
(ii) Section 2.15 of the Credit Agreement, (iii) the second sentence of
Section 8.07 of the Credit Agreement, insofar as such sentence relates to the
subject matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to the Credit
Agreement and (iv) the waiver of inconvenient forum set forth in Section 8.07 of
the Credit Agreement with respect to proceedings in the United States District
Court for the Southern District of New York.
          The foregoing opinions are limited to matters involving the Federal
laws of the United States and the law of the State of New York, and we do not
express any opinion as to the laws of any other jurisdiction.
Form of Opinion of Special New York Counsel to the Administrative Agent

 



--------------------------------------------------------------------------------



 



- 3 -
     This opinion letter is, pursuant to Section 3.01(e) of the Credit
Agreement, provided to you by us in our capacity as special New York counsel to
the Administrative Agent and may not be relied upon by any Person for any
purpose other than in connection with the transactions contemplated by the
Credit Agreement without, in each instance, our prior written consent.
Very truly yours,
WFC/RJW
Form of Opinion of Special New York Counsel to the Administrative Agent

 



--------------------------------------------------------------------------------



 



EXHIBIT E
COMPLIANCE CERTIFICATE

To:   The Banks parties to the
Credit Agreement Described Below

          This Compliance Certificate is furnished pursuant to that certain
Amended and Restated Credit Agreement dated as of March 8, 2007 (as amended,
modified, renewed or extended from time to time, the “Agreement”) among
Coca-Cola Bottling Co. Consolidated, certain Banks and Citibank, N.A., as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected Chief Financial Officer of the Borrower;
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
     4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of                     ,
20___.
Form of Compliance Certificate

 